Exhibit 10.2

 

*** Text Omitted and Filed Separately with the Securities and Exchange
Commission

Confidential Treatment Requested Under 17 C.F.R. Sections 200.80(b)(4) and
230.406

 

MASTER COLLABORATION AGREEMENT

for Compani Confidential and Proprietary Information of Blueprint and QIAGEN

on Diagnostics

 

 

 

 

 

 

Between

Blueprint Medicines Corporation

 

38 Sidney Street, Suite 200

 

Cambridge, MA 02139

 

hereinafter “Blueprint”

 

 

and

Qiagen Manchester Limited

 

Skelton House, Lloyd Street North

 

Manchester, M15 6SH,

 

England

 

hereinafter “QIAGEN”

 

 

dated:

August 22, 2016 (the “Effective Date”).

 

WHEREAS,

Blueprint is a global pharmaceutical company engaged in the research,
development, manufacture and commercialization of pharmaceutical products to
treat disease;

QIAGEN is a global biotechnology company engaged in the research, development,
manufacture and commercialization of diagnostic products, including companion
diagnostics, to aid in the selection and use of pharmaceutical products;

QIAGEN and Blueprint wish to establish a legal framework for their potential
collaborations relating to QIAGEN’s development and commercialization of a
companion diagnostic product for a Blueprint Product.

NOW, therefore, the Parties agree as follows:

1.Definitions.

1.1The following terms used in the Agreement shall have the meanings set forth
below:

“Activities” shall mean the activities to be performed by either Party in
connection with a particular Project for Blueprint. 

“Affiliate” shall mean any entity which, directly or indirectly, through one or
more intermediaries, controls, is controlled by, or is under common control with
a Party, as the case may be.  As used in this definition, “control” shall mean
the possession of the power  





 

--------------------------------------------------------------------------------

 

*** Text Omitted and Filed Separately with the Securities and Exchange
Commission

Confidential Treatment Requested Under 17 C.F.R. Sections 200.80(b)(4) and
230.406

 

to direct or cause the direction of the management and policies of an entity,
whether through the ownership of the outstanding voting securities or by
contract or otherwise.

“Agreement” shall mean this Master Collaboration Agreement and any Project
Schedules executed hereunder.

“Analytical Performance Data” is defined in Section 8.1(d).

“Background Intellectual Property” shall mean, in connection with a specific
Project, all Intellectual Property that is in existence and Controlled by a
Party at the effective date of the respective Project Schedule or that comes
into the Control of a Party during the term of this Agreement outside of
performing Activities.  

“Blueprint Biomarker Data” is defined in Section 8.1(b).

“Blueprint Product Data” is defined in Section 8.1(b).

“Blueprint Compound” shall mean a single biological or chemical substance
identified in a Project Schedule that Blueprint is developing or Commercializing
for the medical prevention, treatment, or cure of diseases of human beings.   

“Blueprint Domain Names” shall mean any Domain Name identical or similar with
the Blueprint Trademarks under any ccTLD (country code Top Level Domain) and
gTLD (generic Top Level Domain) address area.

“Blueprint Product” shall mean any product containing a Blueprint Compound. 

“Blueprint Trademarks” shall mean the trademarks that Blueprint uses for the
marketing of the Blueprint Products where a QIAGEN IVD will be used in
connection with such Blueprint Products. 

“Business Day” means any day other than a Saturday, Sunday, bank holiday or
public holiday in Cambridge, Massachusetts USA or the United Kingdom. 

“Clinical Trial” shall mean a clinical investigation of a Blueprint Product
undertaken or supported by Blueprint as part of the development of such
pharmaceutical product to obtain information relating to patient outcome and/or
selection for therapy with such pharmaceutical product, which includes the use
of the QIAGEN IVD or any prototype of it developed in the respective Project. 

“Commercialization” and “Commercialize” means all activities undertaken relating
new product planning, marketing, distribution and sale of a Blueprint Product or
QIAGEN IVD, and the process of Commercialization, respectively. For
clarification, this excludes development and regulatory activities.

“Commercially Reasonable Efforts” means, with respect to a Party, that level of
efforts and resources required to carry out a particular task or obligation in
an active and sustained manner, and consistent with such efforts undertaken by a
similarly situated company in





-  2  -

Confidential and Proprietary Information of Blueprint and QIAGEN

--------------------------------------------------------------------------------

 

*** Text Omitted and Filed Separately with the Securities and Exchange
Commission

Confidential Treatment Requested Under 17 C.F.R. Sections 200.80(b)(4) and
230.406

 

pursuing development or commercialization of a product with similar market
potential and at a similar stage in development or commercialization and taking
into account all relevant factors.

“Commercialization Project Schedule” shall mean an individual agreement executed
by the Parties for the conduct of additional Commercialization activities with
respect to the IVD, as further described in Article 13 of this Agreement.

“Confidential Information” shall mean any confidential or proprietary
information of a Party, relating to any assay, diagnostic, biomarker, genetic
sequence, compound, research project, work in process, future development,
scientific, engineering, launch, manufacturing, marketing, business plan,
financial or personnel matter relating to such Party, its present or future
products, sales, suppliers, customers, employees, investors or business,
including the results arising from this Agreement, whether in oral, written,
graphic or electronic form.  Confidential Information shall also include the
terms, but not the existence, of this Agreement.

“Control” or “Controlled” or “Controlling” shall mean, with respect to any item
of Intellectual Property, the possession of the right - whether directly or
indirectly, and whether by ownership, license (other than pursuant to this
Agreement) or otherwise - to assign, or to grant the other Party access or a
license or sublicense, as provided for herein, without violating the terms of
any agreement or other arrangement with a third party.

“Data” is defined in Section 8.1.

“Deliverables” shall mean the Data, documents, filings and/or other materials to
be provided to Blueprint by QIAGEN in connection with a particular Project as
specified in the applicable Project Schedule.

“Development Project” shall mean a project performed under this Agreement in one
or more of the following areas, as agreed between the Parties and set out in a
Project Schedule: (a) biomarker identification and validation, (b) prototype
assay development, (c) companion diagnostic proof of concept, (d) in vitro
diagnostic development, (e) enrollment assay development, (f) Clinical Trial
support and regulatory consultation, and/or (g) Regulatory Submission and QIAGEN
IVD registration; which project ultimately may result in the creation and
Commercialization of a QIAGEN IVD in Markets for a Blueprint Compound under this
Agreement. 

“Diagnostics Field” shall mean in vitro testing for research use, or exploratory
use, or as a clinical diagnostic for use in the diagnosis and/or on-going
evaluation of a disease or medical condition, including the prediction and/or
monitoring of a response to a therapeutic agent, and also use as an in vitro
diagnostic for commercial purposes.

“EMA” shall mean the European Medicines Agency.

“EU” shall mean the European Union.





-  3  -

Confidential and Proprietary Information of Blueprint and QIAGEN

--------------------------------------------------------------------------------

 

*** Text Omitted and Filed Separately with the Securities and Exchange
Commission

Confidential Treatment Requested Under 17 C.F.R. Sections 200.80(b)(4) and
230.406

 

“FDA” shall mean the U.S. Food and Drug Administration.

“Foreground Intellectual Property” shall mean any and all Intellectual Property
arising directly from work performed under and according to a Project during the
Term whether conceived, discovered, reduced to practice or writing, generated or
developed by the employees, agents, contractors or consultants of Blueprint
and/or its Affiliates and/or by the employees, agents, contractors or
consultants of QIAGEN and/or its Affiliates, solely or jointly. For
clarification, Foreground Intellectual Property shall exclude Data.

“Governmental Authority” shall mean any court, agency authority, department,
regulatory body or other instrumentality of any government or country or of any
national, federal, state, provincial, regional, county, city or other political
subdivision of any such government or any supranational organization of which
any such country is a member. 

“Inability to Supply” means QIAGEN’s inability to supply the QIAGEN IVD to
Blueprint in accordance with its [***] quantities of the QIAGEN IVD within [***]
days after the lead time for the QIAGEN IVD agreed to by the Parties.

“Intellectual Property” shall mean all intellectual property rights, including
patent rights (pending or issued), know-how, methods, processes, utility models,
registered designs, design rights, copyrights, copyright registrations, trade
secret and other Confidential Information, and similar intellectual property
rights, and all applications for any of the foregoing.

“IVD” shall mean in vitro diagnostic medical device as defined in the European
directive 98/79/EC; for the avoidance of doubt the term IVD includes companion
diagnostics for a pharmaceutical product as defined in FDA’s “Draft Guidance for
Industry and Food and Drug Administration Staff – In Vitro Companion Diagnostic
Devices”.

“Market” shall mean all [***] and any other country of the world in which the
Parties mutually agree to jointly Commercialize (or have Commercialized) the
Blueprint Product and the QIAGEN IVD, as specified in a Project Schedule. 

“Materials” shall mean the biological samples, compounds, reagents, supplies,
products and other goods that Blueprint delivers to QIAGEN, or QIAGEN procures
from a third party, for purposes of performing the this Agreement, and all
modifications and derivatives of such Materials.

“Party” shall mean Blueprint or QIAGEN as the context requires and “Parties”
shall mean both Blueprint and QIAGEN. 

“PMA” shall mean Pre-Market Approval as defined by FDA.

“Project” shall mean a Development Project performed under this Agreement and/or
subsequent Commercialization of the respective QIAGEN IVD.





-  4  -

Confidential and Proprietary Information of Blueprint and QIAGEN

--------------------------------------------------------------------------------

 

*** Text Omitted and Filed Separately with the Securities and Exchange
Commission

Confidential Treatment Requested Under 17 C.F.R. Sections 200.80(b)(4) and
230.406

 

“Project Schedule” shall mean an individual agreement executed by the Parties
for the performance of a Project, as further described in Article 3 of this
Agreement.

“Publication” is defined in Section 7.7.

“QIAGEN Biomarker Data” is defined in Section 8.1(c).

“QIAGEN Domain Names” shall mean any Domain Name identical or similar with the
QIAGEN Trademarks under any ccTLD (country code Top Level Domain) and gTLD
(generic Top Level Domain) address area.

“QIAGEN IVD” shall mean an IVD developed by QIAGEN in the course of a Project
including its respective development stages.

“QIAGEN IVD Platform” shall mean a diagnostic instrumentation or device,
firmware base software and user interface software, which may include, for
example, the RGQ or QIAsymphony instruments. 

“QIAGEN Trademarks” shall mean the trademarks which QIAGEN uses for the
Commercialization of the QIAGEN IVD to be used in connection with a Blueprint
Product.

“Regulatory Approval” shall mean with respect to a regulatory jurisdiction, any
and all approvals, product and/or establishment licenses, registrations or
authorizations of any Governmental Authority, necessary for the commercial
manufacture, use, storage, import, export, transport, or Commercialization of a
product in such regulatory jurisdiction, including, where applicable, (a)
pricing and reimbursement approval in such regulatory jurisdiction, (b) pre- and
post-approval marketing authorisations (including any prerequisite manufacturing
approval or authorisation related thereto), (c) labelling approval and (d)
technical, medical and scientific licences. With regard to an IVD, Regulatory
Approval would occur upon FDA approval of a Premarket Approval (PMA) for the IVD
and similar approvals of Governmental Authorities in other jurisdictions.

“Regulatory Submission” shall mean with respect to a regulatory jurisdiction,
any and all submissions, which are necessary to obtain and maintain a Regulatory
Approval.

“Tier One Countries” shall mean the United States, France, Germany, Italy,
Spain, the United Kingdom and Japan.

“Trademark” shall mean the Blueprint Trademarks and the QIAGEN Trademarks.

1.2Other Definitional and Interpretative Provisions. The words “hereof”,
“herein” and “hereunder” and words of like import used in this Agreement shall
refer to this Agreement as a whole and not to any particular provision of this
Agreement.  The captions herein are included for convenience of reference only
and shall be ignored in the construction or interpretation hereof.  Any
capitalized term used in any Project Schedule but not otherwise defined therein
shall have the meaning as defined in this Agreement.  Any singular term in this
Agreement shall be deemed to include the plural, and any plural term the
singular. 





-  5  -

Confidential and Proprietary Information of Blueprint and QIAGEN

--------------------------------------------------------------------------------

 

*** Text Omitted and Filed Separately with the Securities and Exchange
Commission

Confidential Treatment Requested Under 17 C.F.R. Sections 200.80(b)(4) and
230.406

 

Whenever the words “include”, “includes” or “including” are used in this
Agreement, they shall be deemed to be followed by the words “without
limitation”, whether or not they are in fact followed by those words or words of
like import. Except where the context otherwise requires, the word “or” is used
in the inclusive sense connoted by the term “and/or.” This Agreement will be
fairly interpreted in accordance with its terms and without any strict
construction in favor of or against either Party.

2.Term.  This Agreement shall commence on the Effective Date and continue for an
initial term of the later of: (a) five (5) years; or (b) the term of any Project
Schedule executed hereunder (“Term”).

3.Projects.

3.1.Project Schedules.  The Project Schedule for the work to be conducted under
the initial Project is attached hereto as Appendix 1-A.  This shall be
considered Project Schedule #1. For each additional Project to be conducted
under this Agreement, the Parties shall negotiate and, subject to the JSC’s
approval as set forth under Section 14.2(b), execute a Project Schedule using
the format of the Project Schedule in Appendix 1-A and assign consecutive
numbering to each (e.g., Project Schedule #2, etc.). Neither Party shall be
obliged to enter into any Project Schedule by virtue of this Agreement. Once
executed by both Parties, the Project Schedule and any subsequent amendment(s)
thereto shall be governed by the terms of this Agreement. QIAGEN will use
Commercially Reasonable Efforts to perform the activities under each Project
Schedule, and such performance, including the preparation and delivery of
materials demonstrating achievement of Milestones, shall be conducted in
accordance with applicable industry standards.

3.2.Scope Changes.  In the event the Parties agree that the Activities or
Deliverables of a Project should be modified, or that additional Activities or
Deliverables should be conducted, the Parties shall prepare a written amendment
of the Project Schedule for execution by the Parties.   A Party shall not vary
from the Activities and Deliverables set out in the original Project Schedule
until the Parties have agreed to do so in writing.    

3.3.Conflicting Provisions.  In the event there is a specific conflict between
the terms or conditions of this Agreement and the terms or conditions of any
Project Schedule, the terms and conditions of this Agreement shall govern,
unless the Project Schedule specifically and expressly supersedes this Agreement
on a specific matter and then only with respect to the particular Project
Schedule and the matter so specified.

4.Materials and Records.

4.1.Materials Delivery.  Materials required for the conduct of the Project shall
be outlined in the Project Schedule or otherwise agreed in writing by the
Parties.  Materials must be de-identified of personal health information prior
to shipment to QIAGEN. Blueprint acknowledges that the provision of Materials by
Blueprint and third parties is largely





-  6  -

Confidential and Proprietary Information of Blueprint and QIAGEN

--------------------------------------------------------------------------------

 

*** Text Omitted and Filed Separately with the Securities and Exchange
Commission

Confidential Treatment Requested Under 17 C.F.R. Sections 200.80(b)(4) and
230.406

 

beyond the control of QIAGEN, and therefore QIAGEN shall not be held liable for
delays to the Project caused by late shipments of Materials, where the delay was
not caused by QIAGEN. If QIAGEN believes that any Materials provided by
Blueprint do not conform to their specifications, if applicable, or are
otherwise defective, then (a) QIAGEN shall provide Blueprint a written notice
explaining in reasonable detail why such Materials do not conform to such
specifications or are otherwise defective and (b) in the event the Parties agree
on such non-conformance or defect, Blueprint shall: (i) provide new or
replacement Materials or (ii) if it is not possible provide new or replacement
materials, propose and discuss with QIAGEN in good faith an alternative, and
amend the Project Schedule in writing to reflect such alternative. In case the
Parties disagree on the question of non-conformance or defect of such Material,
the Parties will discuss this matter and agree in good faith on a solution. To
the extent Blueprint requests that QIAGEN procure Materials directly from the
relevant vendor, such procurement may be subject to a handling charge to be
agreed by the Parties in advance. To the extent a Milestone is dependent on the
timely receipt of such Materials, the Parties shall negotiate an equitable
interim payment for the portion of the Milestone that was completed, with the
remainder to be paid upon actual completion of the Milestone. 

4.2.Use Restrictions. QIAGEN shall handle the Materials in accordance with any
applicable documentation, reasonable handling procedures for similar materials,
applicable common scientific standards of care, and Blueprint’s written
instructions. Upon receipt of Materials from Blueprint or a third party
provider, QIAGEN shall be responsible for the chain of custody of the Materials
and shall use the Materials only in connection with the Activities described in
the applicable Project Schedule and for no other purpose. QIAGEN shall use the
Materials in accordance with applicable laws. None of the Materials shall be
transferred or sold to third parties except to subcontractors approved by
Blueprint in accordance with the terms of this Agreement.  QIAGEN shall not use
the Materials for testing in or treatment of human subjects except to the extent
described in the applicable Project Schedule.  QIAGEN understands and agrees
that the Materials are experimental in nature and that Blueprint shall not be
liable for, and expressly disclaims, any loss, claim, damage or liability which
may arise from the use, storage or handling of the Materials by QIAGEN.

4.3.Inspections, Audits, or Investigations of QIAGEN by Regulatory
Authorities.  Upon reasonable and lawful request, QIAGEN will allow appropriate
worldwide regulatory authorities to inspect its facilities or review records
relating to Activities.

(a)Routine Matters.  QIAGEN will provide Blueprint with prompt notice after
QIAGEN receives notice from a Regulatory Authority intending to perform a
routine inspection, audit or investigation, or take any other type of routine
regulatory action in relation to the Activities, of QIAGEN’s facilities and
records used to perform a Project for Blueprint under this Agreement. 





-  7  -

Confidential and Proprietary Information of Blueprint and QIAGEN

--------------------------------------------------------------------------------

 

*** Text Omitted and Filed Separately with the Securities and Exchange
Commission

Confidential Treatment Requested Under 17 C.F.R. Sections 200.80(b)(4) and
230.406

 

(b)Non-Routine Matters.  If any Regulatory Authority gives QIAGEN notice of its
intent, with respect to any QIAGEN facility that is performing a Project for
Blueprint under this Agreement, to conduct a non-routine inspection, audit or
investigation, or take any other type of regulatory action in relation to the
Activities, then QIAGEN will give Blueprint notice within (i) [***] Business
Days after QIAGEN’s receipt of such notice thereof, if such inspection, audit or
investigation is specific to a Project and (ii) [***] Business Days after
QIAGEN’s receipt of such notice thereof, if such inspection, audit or
investigation is not specific to a Project, and, in either case (i) or (ii), if
notice is not provided to QIAGEN in advance of any such inspection, then QIAGEN
will notify Blueprint promptly.

(c)Blueprint Right to [***];  Cooperation.  Blueprint, or with QIAGEN’s consent,
its consultant, shall have the right to [***] during the course of any
inspections, audits and investigations specifically related the Blueprint
Product.  Blueprint’s or its consultant’s [***] during the course of any such
inspections, audits and investigations (i) [***], and (ii) [***]. QIAGEN will
cooperate with the applicable Regulatory Authority (and keep Blueprint
representatives timely informed) in the conduct of such inspections, audits and
investigations and will maintain records of such Activities in a way that
facilitates the objectives of such activities.  

(d)Inspection Findings and Responses. QIAGEN will provide regular updates to
Blueprint during the course of any audit performed pursuant to Section 4.3(a) or
Section 4.3(b). Within [***] Business Days of receipt, QIAGEN will provide to
Blueprint copies of all relevant information and findings pertaining to the
matters set forth in Section 4.3(a) and Section 4.3(b), in each case, related to
the Activities or that would materially impact either QIAGEN’s ability to obtain
Regulatory Approval for, or ensure the clinical or commercial supply of, the
QIAGEN IVD being developed for Blueprint under a Project Schedule.  Whenever
feasible and solely to the extent that it would not compromise the timeliness or
quality of the response, QIAGEN will also provide Blueprint with an opportunity
to prospectively review and comment on any QIAGEN responses to Regulatory
Authorities that relate to Activities.  Regardless of whether Blueprint has an
opportunity to prospectively review and comment on any QIAGEN responses, QIAGEN
will have the final say and determine the appropriate response and provide
Blueprint a copy of the response submitted to Regulatory Authorities.

4.4.Audits of QIAGEN by Blueprint.  During the Term, Blueprint shall have the
right to audit or have audited QIAGEN’s facility and records and any other
documentation and facilities directly related to development, manufacturing
and/or regulatory activities for a Project, no more than [***]. QIAGEN agrees to
maintain accurate and detailed records and information pertaining to any
particular Project and agrees to grant access to Blueprint (or its nominee,
which nominee shall be subject to approval by QIAGEN in its reasonable
discretion)) to perform such audit. Blueprint will provide no less than [***]
prior written notice to QIAGEN in advance of any audit (other than an audit “for
cause”), and the





-  8  -

Confidential and Proprietary Information of Blueprint and QIAGEN

--------------------------------------------------------------------------------

 

*** Text Omitted and Filed Separately with the Securities and Exchange
Commission

Confidential Treatment Requested Under 17 C.F.R. Sections 200.80(b)(4) and
230.406

 

applicable auditor shall be subject to QIAGEN’s reasonable confidentiality
policies.  In addition, Blueprint shall have the right to audit QIAGEN’s
facility and records related to a Project at any time “for cause.” An “audit for
cause” shall be defined as an audit of QIAGEN’s facility or records requested
and conducted by or on behalf of Blueprint due to the existence of an
operational issue in the manufacture of any component of the QIAGEN IVD that
Blueprint reasonably believes in good faith may result in a cGMP or other
regulatory deficiency or failure of QIAGEN to meet its obligations under this
Agreement (such as repeated failure of the QIAGEN IVD to meet its
specifications, evidence of regulatory noncompliance and fraudulent data from
any clinical trial conducted by or on behalf of QIAGEN). Such audit(s) will
require reasonable prior written notice by Blueprint, and shall be subject to
QIAGEN’s reasonable confidentiality and site security policies.

4.5.Financial Records.  QIAGEN agrees to maintain for a period of four (4)
years adequate records of, and copies of all receipts for third party expenses
incurred in connection with the performance of the Activities and allow access
to Blueprint and its authorized representatives to inspect such records and
receipts upon reasonable notice during ordinary business hours and subject to
QIAGEN’s generally applicable security and safety procedures.

5.Interactions with Affiliates and Third Parties.

5.1.Subcontractors. 

(a)Either Party may involve any of its Affiliates in the performance of a
Project without notice to or consent from the other Party. QIAGEN shall have the
right to utilize third party contractors and consultants in the performance of a
Project, subject to Blueprint’s prior written approval, provided that QIAGEN
shall remain liable for the performance of the obligations. Each Party is and
remains solely and exclusively responsible for the conduct of activities by any
Affiliate (or, in the case of QIAGEN, authorized third party contractors) under
this Agreement, and any breach by an Affiliate (or, in the case of QIAGEN,
authorized third party contractor) that would constitute a breach of this
Agreement by the applicable Party will be a breach of this Agreement by such
Party.

(b)To the extent that a Party utilizes its’ Affiliates (or, in the case of
QIAGEN, third party contractors with Blueprint’s prior written approval) to
perform tasks within the scope of a Project, such Party shall ensure all such
Affiliates or third party contractors have entered into an appropriate written
agreement with the Party utilizing such Affiliate or authorized third party
contractor obligating such person to: (i) treat the other Party’s Confidential
Information in accordance with the provisions of Article 7, (ii) assign rights
to any Foreground Intellectual Property and/or Data so that such rights can be
conveyed in accordance with the terms and conditions of Article 8, and (iii)
with respect to QIAGEN, that its Affiliates or third party contractors grant
audits and inspection rights similar to the rights set forth in Sections 4.3 and
4.4; whereas the foregoing shall not limit QIAGEN’s





-  9  -

Confidential and Proprietary Information of Blueprint and QIAGEN

--------------------------------------------------------------------------------

 

*** Text Omitted and Filed Separately with the Securities and Exchange
Commission

Confidential Treatment Requested Under 17 C.F.R. Sections 200.80(b)(4) and
230.406

 

audit and inspection responsibilities.  Each Party shall be liable and solely
responsible for the acts, performance and compensation of its respective third
party contractors. 

5.2.Contract Laboratories. The Parties may use third party laboratories
(hereinafter “Contract Laboratories”) for the performance of certain services,
such as sample testing, in a Development Project.  The terms for use of Contract
Laboratories shall be set forth in a Project Schedule, but the following general
principles shall apply:

(a)Contracts.  Blueprint shall be responsible for selecting and contracting with
the Contract Laboratories engaged to assess the clinical utility of a QIAGEN
IVD, subject to QIAGEN’s prior consent which may only be withheld in case QIAGEN
has reasonable quality concerns with respect to the performance of such sample
testing by such Contract Laboratory. 

(b)Certifications.  Blueprint and QIAGEN shall ensure that the Contract
Laboratories are properly certified to perform the clinical utility work
according to the applicable Project Schedule for the Project and this Agreement.

(c)Products and Equipment. To the extent that the QIAGEN IVD Platform is not
already installed at a given Contract Laboratory, QIAGEN shall be solely
responsible for the manufacture and supply of the QIAGEN IVD Platform to the
Contract Laboratories for clinical utility testing, and Blueprint will bear the
expenses associated with such manufacture and supply. In addition, QIAGEN shall
be solely responsible, at Blueprint’s expense, for sufficient educating and
training of the Contract Laboratories personnel as necessary for conducting the
clinical utility testing. Blueprint  shall be responsible for ensuring that each
such Contract Laboratory has or is provided the necessary equipment (including
any upgrades) needed to perform any assay developed hereunder, all of which
shall be at Blueprint’s or the Contract Laboratory’s expense, as agreed between
Blueprint and the Contract Laboratory.    

6.Financial Terms 

6.1.Milestones. 

(a)Payments.  QIAGEN shall be compensated for the performance of a Project on
the basis of achievement of the Milestones set forth in the Project Schedule.  
 

(b)Acceptance Process.  Upon completion of a Milestone, QIAGEN shall issue a
notice to Blueprint, and Blueprint shall have up to [***] Business Days to
review the notice and any associated Deliverables and provide a written
acceptance of the Milestone to QIAGEN. Failure to respond within this timeframe
shall constitute acceptance. In the event Blueprint disputes that a Milestone
has been properly completed, Blueprint shall provide a written notice to QIAGEN
within the initial [***] Business Day review period, describing in reasonable
detail the basis for its dispute.  The Parties shall work in good faith to
resolve the dispute and QIAGEN shall use Commercially Reasonable Efforts to
correct any





-  10  -

Confidential and Proprietary Information of Blueprint and QIAGEN

--------------------------------------------------------------------------------

 

*** Text Omitted and Filed Separately with the Securities and Exchange
Commission

Confidential Treatment Requested Under 17 C.F.R. Sections 200.80(b)(4) and
230.406

 

deficiencies in a timely fashion. If the dispute is resolved by mutual agreement
of the Parties that the particular Milestone has been completed, then Blueprint
shall issue a notice of written acceptance of the applicable Milestone to QIAGEN
within [***] Business Days of the resolution of such dispute. If the dispute is
resolved by mutual agreement of the Parties that the particular Milestone has
not been completed, then QIAGEN shall undertake any additional activities
necessary to complete such Milestone.  If the Parties are unable to resolve such
dispute, then it shall be resolved in accordance with Section 18.3.

(c)Invoicing.  Upon receipt of Blueprint’s acceptance or upon expiration of the
[***] Business Day review period as described above, QIAGEN shall issue an
invoice to Blueprint for the relevant Milestone Payment.  Invoices will include
the name of the requisitioner (who will initially be [***]), and will be
addressed as follows:

QIAGEN will send invoices to Blueprint at the following address via email:

Blueprint Medicines Corporation

38 Sidney Street, Suite 200

Cambridge, MA 02139

Attention: [***]

6.2.Blueprint Pass-through Costs and Expenses.    

(a)Reimbursement.  Blueprint shall reimburse QIAGEN for the direct costs and
expenses incurred by QIAGEN in the performance of a Project without markup or
surcharge (“Pass-through Costs and Expenses”) and agreed by the Parties in
advance according to the Project Schedule. 

(b)Currency Conversion.

Any Pass-through Costs and Expenses that were incurred in a currency other than
USD shall be converted into USD using the average of the fixing exchange rates
published by Bloomberg under the function “BFIX” for the respective currency at
noon New York time for the applicable calendar quarter.  If, on any Business
Day, no USD foreign exchange fixing  rate is determined by Bloomberg for the
relevant currency, the last Bloomberg price of such day (data field “PX last”)
shall be used instead.

6.3.Payment Terms.  Any invoices issued by QIAGEN pursuant to this Agreement,
including Section 6.1 or Section 6.2, shall be paid in accordance with this
Section 6.3.

(a)Undisputed Amounts. Blueprint shall pay all undisputed amounts set forth in
any invoice (including any Milestone accepted pursuant to Section 6.1(b)) in US
Dollars (“USD”) within [***] days of receipt of the applicable invoice from
QIAGEN.

(b)Payment Disputes.  In the event Blueprint disputes an invoice from QIAGEN in
good faith (other than with respect to a Milestone previously accepted pursuant
to Section 6.1(b)), Blueprint shall notify QIAGEN of its dispute within the
[***] day payment terms and provide sufficient detail for QIAGEN to investigate
the issue.  Blueprint shall pay any





-  11  -

Confidential and Proprietary Information of Blueprint and QIAGEN

--------------------------------------------------------------------------------

 

*** Text Omitted and Filed Separately with the Securities and Exchange
Commission

Confidential Treatment Requested Under 17 C.F.R. Sections 200.80(b)(4) and
230.406

 

portion of the invoice not in dispute within the original [***] day payment
terms. The Parties shall work together in good faith to resolve payment disputes
in a timely fashion.

(c)Late Payment Interest.  In the event Blueprint fails to pay an invoice
according to the payment terms, and has not notified QIAGEN of a good faith
dispute with such invoice, QIAGEN shall have the right to charge interest,
commencing on the due date (inclusive) and ending on the actual payment date
(exclusive). Interest shall be calculated based on the actual number of days in
the interest period divided by 360. The interest rate per annum shall be equal
to the [***] rate, fixed [***] prior to the due date and reset to the prevailing
[***] rate in monthly intervals thereafter, plus a premium of [***]. 

(d)Suspended Performance.  If Blueprint fails to make an undisputed payment
under a Project Schedule within [***] days after the date when due, then QIAGEN
shall be entitled to provide Blueprint with [***] working days’ notice of its
intention to suspend its performance under such Project Schedule until the due
amount has been paid. 

(e)Taxes. 

(i)All agreed remunerations/fees are considered to be net of value added tax
(hereinafter “VAT”). VAT will be due additionally as legally owed to the
applicable jurisdiction, payable after receipt of a proper invoice, which meets
all legal requirements according to the applicable VAT-law.

(ii)To the extent that the goods or services to be provided hereunder are
subject to any sales, use, rental, personal property, or any other transaction
or indirect taxes under law, payment of said taxes is Blueprint’s
responsibility, subject to any applicable exemption entitlement.

(iii) Any Party required to make a payment (hereinafter the “Paying Party”) to
the other Party (hereinafter the “Payee”) under this Agreement shall be entitled
to deduct and withhold from the amount payable the withholding tax for which the
Paying Party is liable under any provisions of tax law.  Any withheld tax shall
be treated as having been paid by Paying Party to Payee for all purposes of this
Agreement. Paying Party shall timely forward the tax receipts certifying the
payments of withholding tax on behalf of Payee. In case Paying Party cannot
deduct the withholding tax due to fulfillment completion of payment obligation
by settlement or set-off, Payee will pay the withholding tax to Paying Party
separately. If Paying Party failed to deduct withholding tax but is still
required by tax law to pay withholding tax on account of Payee to the tax
authorities, Payee shall assist Paying Party with regard to all procedures
required in order to obtain reimbursement by tax authorities or, in case tax
authorities will not reimburse withholding tax to Paying Party, Payee will
immediately refund the tax amount.    





-  12  -

Confidential and Proprietary Information of Blueprint and QIAGEN

--------------------------------------------------------------------------------

 

*** Text Omitted and Filed Separately with the Securities and Exchange
Commission

Confidential Treatment Requested Under 17 C.F.R. Sections 200.80(b)(4) and
230.406

 

7.Confidentiality.

7.1.Use of Confidential Information.  In connection with this Agreement and
individual Projects, the Parties anticipate that each Party will disclose
Confidential Information to the other Party in order to facilitate the
performance of their respective obligations thereunder (the “Purpose”).
Therefore, each Party shall: (a) only use Confidential Information of the other
Party for the Purpose, (b) maintain the disclosing Party’s Confidential
Information in confidence using the same degree of care that it uses for its own
Confidential Information of like importance, but in no event using less than
reasonable care, and (c) not disclose or transfer any Confidential Information
of the disclosing Party (or any materials which contain such Confidential
Information), to any third party without the disclosing Party’s written consent;
provided,  however, that disclosure shall be permitted to the receiving Party’s
directors, officers, employees, advisors (including accountants, attorneys,
consultants, and financial advisors), agents or subcontractors (and those of its
Affiliates) who reasonably require such Confidential Information for the Purpose
and who are bound by obligations of non-use and confidentiality with respect to
such Confidential Information no less restrictive than the provisions of this
Article 7. Notwithstanding the foregoing, Blueprint shall also be entitled to
disclose the existence and terms of (x) this Agreement and (y) [***] on a
need-to-know basis to any bona fide potential or actual: (i) [***] partners for
a Blueprint Product; or (ii) sources of financing or acquirers of Blueprint or
any investment banker, placement agent, accountant or other financial or legal
advisor in connection with any such transaction, in each case ((i) or (ii)), to
the extent necessary to [***] or to the extent [***];  provided that such third
party is subject to a confidentiality agreement or other obligations of non-use
and confidentiality no less restrictive than this Article 7 and that would
reasonably be expected to prohibit any further disclosure of the [***] to any
other third party (unless such data (A) is generally known to the public or
becomes generally known without the recipient violating such obligations of
non-use and confidentiality; (B) is in the recipient’s possession; (C) becomes
known to the recipient through disclosure by sources other than the disclosing
Party without such sources violating any confidentiality obligations to the a
Party; (D) is independently developed by the recipient without reference to or
reliance upon such data; or (E) is otherwise permitted pursuant to the terms and
conditions of this Agreement); and provided, further, that Blueprint shall not
disclose the financial terms of this Agreement to any potential or actual
partner pursuant to Section 7.1 or potential or actual acquirer pursuant to
Section 7.2, including, in either case, any financial or legal advisor acting on
such Party’s behalf [***].  Any disclosures made pursuant to the foregoing
Section 7.1(i) or Section 7.1(ii) shall not require QIAGEN’s prior written
consent, unless the party to whom Blueprint is making such disclosure is a
direct competitor of QIAGEN in the field of [***].  Notwithstanding the
foregoing, when a Party is assigned any Intellectual Property pursuant to
Article 9, all information included in such Intellectual Property will be deemed
to be the Confidential





-  13  -

Confidential and Proprietary Information of Blueprint and QIAGEN

--------------------------------------------------------------------------------

 

*** Text Omitted and Filed Separately with the Securities and Exchange
Commission

Confidential Treatment Requested Under 17 C.F.R. Sections 200.80(b)(4) and
230.406

 

Information of such assignee Party, even if such information was initially
disclosed by the other Party.

7.2.Non-Confidential Information.  The obligations set forth in Section 7.1
shall not apply to any information that the receiving Party can demonstrate by
competent proof: (a) was possessed by the receiving Party or any of its
Affiliates prior to disclosure or development under this Agreement, (b) was
developed by the receiving Party or any of its Affiliates independently from
disclosure or development under this Agreement, (c) is now or becomes later
publicly available other than by breach of this Agreement by receiving Party or
any of its Affiliates, or (d) is available to the receiving Party or any of its
Affiliates from a third party that is not legally prohibited from disclosing
such information.    

7.3.Compelled Disclosure.  In the event a receiving Party is compelled by
legislative or judicial order to disclose the Confidential Information of the
disclosing Party, the receiving Party shall take reasonable steps to give the
disclosing Party sufficient prior notice in order to allow the disclosing Party
an opportunity to contest such order at the request and expense of the
disclosing Party.  In the event the receiving Party is ultimately required to
disclose such Confidential Information, the receiving Party shall disclose only
such portion of the Confidential Information that is required to be disclosed
under the advice of its counsel, and will seek, at the disclosing Party’s
request and expense, a protective order to protect the confidentiality of such
Confidential Information.

7.4.SEC Filings.  To the extent a Party believes in its reasonable judgment and
pursuant to advice from legal counsel that it is required to disclose the terms
of this Agreement or an individual Project Schedule in a filing with the
Securities and Exchange Commission (“SEC”), the Party intending to make such
disclosure shall: (i) as promptly as reasonably practicable, provide the other
Party with prior notice of the intended disclosure to the SEC and a draft of the
intended disclosure for the other Party’s review and comment; (ii) incorporate
the other Party’s reasonable requests to modify the draft disclosure (including
without limitation, redactions of that Party’s Confidential Information); (iii)
as promptly as reasonably practicable, provide the other Party with a copy of
the relevant portions of any SEC comment letter or other written communication
that expresses an objection by the SEC staff to any redaction or omission of
information about, or specific terms or provisions of, the Agreement or Project
Schedule from such filing, and (iv) before publicly disclosing such information
or restoring the redacted terms or provisions in the disclosure, incorporate the
other Party’s timely and reasonable requests to modify the draft disclosure
(including without limitation, revised redacted terms or provisions in the
disclosure) unless the Party believes in its reasonable judgment and pursuant to
advice from legal counsel that any SEC comment letter or other written
communication pursuant to clause (iii) or applicable law or regulation requires
such disclosure. 





-  14  -

Confidential and Proprietary Information of Blueprint and QIAGEN

--------------------------------------------------------------------------------

 

*** Text Omitted and Filed Separately with the Securities and Exchange
Commission

Confidential Treatment Requested Under 17 C.F.R. Sections 200.80(b)(4) and
230.406

 

7.5.Initial Press Release.  Upon execution of this Agreement and any Project
Schedule, either Party shall have the right to issue an initial press release
announcing the execution of the relevant agreement; provided that any Party
intending to issue an initial press release shall (a) provide the other Party
with a reasonable opportunity to review and comment on a draft of the intended
press release and (b) incorporate the other Party’s reasonable requests to
modify such press release. Except as otherwise set forth in this Article 7, in
the event that either Party wishes to disclose the terms of this Agreement or
any Project Schedule, the Party wishing to make the disclosure shall: (a)
provide the other Party a draft of such announcement at least fifteen (15)
Business Days prior to its public release; and (b) incorporate any comments
provided by the other Party relating to mention of its company or products in
such announcement. Other than these initial press releases, neither Party may
make (or have made on its behalf) any oral or written release of any statement,
information, advertisement or publicity in connection with this Agreement or
Project Schedule which uses the other Party’s name, symbols, or trademarks
without the other Party’s prior written approval, which shall not be
unreasonably withheld or delayed unless such release includes only those facts
that were initially released in accordance with this Section 7.5.    

7.6.Equitable Relief.  Each Party agrees that damages may not be an adequate
remedy for breach of this Article 7 and that, accordingly, either Party shall be
entitled to seek injunctive or other equitable relief to prevent disclosure of
its Confidential Information.    

7.7.Publications. Each Party shall have the right to publish, present or use
Foreground Intellectual Property and/or any portion thereof that it Controls in
furtherance of its publication objectives (a “Publication”). Blueprint will be
responsible for and will control the timing and scope of any Publication of
Blueprint Background Intellectual Property and Blueprint Foreground Intellectual
Property. QIAGEN will be responsible for and control the timing and scope of any
Publication of the QIAGEN Background Intellectual Property and QIAGEN Foreground
Intellectual Property. Any Publications of the Joint Foreground Intellectual
Property must be agreed and approved by all Parties. Furthermore, Blueprint
shall not have the right to publish, present or use the QIAGEN Background
Intellectual Property, QIAGEN Foreground Intellectual Property or any portion
thereof for any Publication without QIAGEN’s prior written consent, and QIAGEN
shall not have the right to publish, present or use the Blueprint Background
Intellectual Property or Blueprint Foreground Intellectual Property or any
portion thereof for any Publication without Blueprint’s prior written consent.
Such Publication shall be subject to the provisions of this Agreement relating
to confidentiality and non-disclosure. At least [***] days prior to submission
for publication, the publishing Party shall submit to the other Party for review
any proposed Publication that contains any Intellectual Property Controlled by
the other Party. The other Party shall review the proposed Publication and
provide its comments to the publishing Party within [***] days of receipt. The
Parties agree that the non-publishing Party may request the proposed submission
date to be delayed, and the publishing Party





-  15  -

Confidential and Proprietary Information of Blueprint and QIAGEN

--------------------------------------------------------------------------------

 

*** Text Omitted and Filed Separately with the Securities and Exchange
Commission

Confidential Treatment Requested Under 17 C.F.R. Sections 200.80(b)(4) and
230.406

 

agrees to delay, by up to an additional [***] days in order to provide its
comments or address concerns regarding the Publication. In addition, upon the
other Party’s notice to the publishing Party that the other Party reasonably
believes that one or more patent applications should be filed which relate to
Foreground Intellectual Property Controlled by the other Party or Joint
Foreground Intellectual Property prior to any Publication, the publishing Party
shall delay the Publication until such patent application(s) have been filed,
provided that the other Party will cooperate in expeditiously filing any such
patent application(s), and provided, further, that any such delay of a
Publication will not exceed [***] days from the date of such notice by the other
Party to the publishing Party. If the other Party believes that any Publication
contains Confidential Information or other proprietary information belonging to
such Party, such Party will notify the publishing Party, and the publishing
Party will remove all references to such Confidential Information or proprietary
information prior to publication, presentation or use. 

8.Data.

8.1.Assignment and License Back of Data.  All data and results (hereinafter
“Data”), supplied to QIAGEN by Blueprint, or generated in any Clinical Trial
(including, for example, all patient data), or generated by the Contract
Laboratories for or on behalf of either or both Parties in the course of the
Project under this Agreement, or generated by QIAGEN using the Materials shall
be owned as follows: 

(a)Blueprint shall own all “Clinical Data,” which is defined as all [***] in
connection with or otherwise arising out of clinical studies of Blueprint
Products conducted by either Party under the Project; all data, information,
results and reports relating to patient populations, therapy and therapeutic
efficacy, including clinical outcome data (i.e., any data related to the
performance of the Blueprint Product (e.g., safety, toxicity, etc.)) derived
from any Materials, all as generated by or on behalf of either Party or both
Parties during the course of performing the Activities under the Project and
Project Schedule for the QIAGEN IVD. QIAGEN, as far as it is in the legal
position to do so, hereby assigns and agrees to assign all of its right, title
and interest in and to such Clinical Data to Blueprint, and if it not in a legal
position to so assign, QIAGEN hereby grants and agrees to grant to Blueprint an
exclusive, worldwide, irrevocable, perpetual, fully paid-up license to use the
Clinical Data for any purpose.  QIAGEN shall promptly provide to Blueprint
copies of or access to all Clinical Data to which QIAGEN or its Affiliates have
access, and all related supporting documentation, information, results and
analyses with respect to QIAGEN’s Activities under a Project or Project
Schedule, when and as such Clinical Data become available. 

(b)Blueprint shall own all “Blueprint Biomarker Data,” which is defined as [***]
relating to biomarkers (i) that are part of Blueprint Background Intellectual
Property or (ii) that is generated by or on behalf of Blueprint or both
Parties  during the course of performing the Activities under the Project and
Project Schedule. In addition, Blueprint shall own all [***]





-  16  -

Confidential and Proprietary Information of Blueprint and QIAGEN

--------------------------------------------------------------------------------

 

*** Text Omitted and Filed Separately with the Securities and Exchange
Commission

Confidential Treatment Requested Under 17 C.F.R. Sections 200.80(b)(4) and
230.406

 

relating to the Blueprint Product that is generated by or on behalf of either
Party or both Parties during the course of performing the Activities under the
Project and Project Schedule (the “Blueprint Product Data”). QIAGEN, as far as
it is in the legal position to do so, hereby assigns and agrees to assign all of
its right, title and interest in and to such Biomarker Data and Blueprint
Product Data to Blueprint and if it not in a legal position to so assign, QIAGEN
hereby grants and agrees to grant to Blueprint an exclusive, world-wide,
irrevocable, perpetual, fully paid-up license to use the Blueprint Biomarker
Data and Blueprint Product Data for any purpose. QIAGEN shall promptly provide
to Blueprint copies of or access to all Blueprint Biomarker Data and Blueprint
Product Data to which QIAGEN or its Affiliates have access, and all related
supporting documentation, information, results and analyses with respect to
QIAGEN’s Activities under a Project or Project Schedule, when and as such
Blueprint Biomarker Data and Blueprint Product Data become available. Blueprint
hereby grants and agrees to grant to QIAGEN a non-exclusive, world-wide,
sub-licensable, non-transferable (except as permitted under Section 18.6) and
royalty-free license to all Blueprint Biomarker Data described in clause (ii) of
the first sentence of this Section 8.1(b) for any purpose.

(c)QIAGEN shall own all “QIAGEN Biomarker Data,” which is defined as [***]
relating to biomarkers (i) that are part of QIAGEN Background Intellectual
Property or (ii) that is generated by or on behalf of QIAGEN during the course
of performing the Activities under the Project and Project Schedule. QIAGEN
hereby grants and agrees to grant to Blueprint a non-exclusive, world-wide,
sub-licensable, non-transferable (except as permitted under Section 18.6) and
royalty-free license to all QIAGEN Biomarker Data described in clause (ii) of
the first sentence of this Section 8.1(c) for any purpose. 

(d)QIAGEN shall own all “Analytical Performance Data,” which is defined as all
[***] that are related to the analytical performance of the QIAGEN IVD under the
Project, which includes but is not limited to: data to support development and
optimization of the QIAGEN IVD, data to support the limit of detection, limit of
blank, accuracy, cross reactivity, reproducibility and stability (for
clarification, Clinical Data and Biomarker Data are specifically excluded from
Analytical Performance Data), all as generated by or on behalf of either Party
or both Parties during the course of performing the activities under the Project
and Project Schedule for the QIAGEN IVD.  QIAGEN shall be free to use the
Analytical Performance Data for any purpose.  Blueprint, as far as it is in the
legal position to do so, hereby assigns and agrees to assign all of its right,
title and interest in and to such Analytical Performance Data to QIAGEN and if
it not in a legal position to so assign, Blueprint hereby grants to QIAGEN an
exclusive, world-wide, irrevocable, perpetual, fully paid-up license to use the
Analytical Performance Data for any purpose.

(e)Blueprint hereby grants and agrees to grant to QIAGEN a non-exclusive,
world-wide, royalty-free license and right of reference (i) to the Clinical
Data, with the right to sublicense to QIAGEN’s Affiliates or any third party
developing, obtaining Regulatory





-  17  -

Confidential and Proprietary Information of Blueprint and QIAGEN

--------------------------------------------------------------------------------

 

*** Text Omitted and Filed Separately with the Securities and Exchange
Commission

Confidential Treatment Requested Under 17 C.F.R. Sections 200.80(b)(4) and
230.406

 

Approval for, manufacturing or selling the QIAGEN IVD under the Project on
behalf of QIAGEN for the sole and limited purpose of, and only to the extent
required to carry out its Activities under the Project, including subsequent
Commercialization of the QIAGEN IVD developed within the Project for use with
the Blueprint Product and (ii) to the Biomarker Data generated by QIAGEN or by
Blueprint in the conduct of the Project, and patent rights Controlled by
Blueprint claiming inventions embodied by such Biomarker Data, with the right to
sublicense to QIAGEN’s Affiliates or any third party developing, obtaining
Regulatory Approval for, manufacturing or selling any IVD in the Diagnostic
Field for the sole and limited purpose of, and only to the extent required to
carry out its Activities under the Project, including subsequent
Commercialization of the QIAGEN IVD developed within the Project for use with
the Blueprint Product. QIAGEN shall not use the Clinical Data or Biomarker Data
for any purpose other than permitted in this Section 8.2 for as long as such
Clinical Data or Biomarker Data constitutes Confidential Information. 

(f)QIAGEN hereby grants Blueprint a non-exclusive license and right of reference
to the Analytical Performance Data for the sole and limited purpose of, and only
to the extent required to, carry out the Activities under the Project and
research, develop and/or obtain Regulatory Approval for, make, have made, use,
sell, offer for sale, import, export and commercialize Blueprint Products.  The
license shall not be sub-licensable except to any of Blueprint’s Affiliates or
any third party researching, developing, obtaining Regulatory Approval for,
making, having made, using, selling, offering for sale, importing, exporting or
commercializing the Blueprint Product, whether alone or in collaboration with
Blueprint or any of its Affiliates.

(g)As between the Parties, all right, title and interest in and to the Materials
is and shall remain the property of Blueprint.

9.Intellectual Property.

9.1.Background Intellectual Property.  Each Party acknowledges and agrees that
the other Party Controls certain Background Intellectual Property that relates
to that Party’s business or operations.  Each Party further acknowledges and
agrees that Background Intellectual Property Controlled by the other Party
shall, as between the Parties, remain the exclusive property of the other Party.
   

Each Party hereby grants and agrees to grant to the other Party a non-exclusive,
world-wide, sub-licensable, non-transferable (except as permitted under Section
18.6) and royalty-free license (or, with respect to certain QIAGEN Background
Intellectual Property, sublicense, as applicable) under its Background
Intellectual Property to the extent such license is necessary for the other
Party to carry out its Activities under the respective Project, including
subsequent Commercialization by QIAGEN of the QIAGEN IVD developed in the
respective Project for use with the respective Blueprint Product and subsequent
Commercialization by Blueprint of the Blueprint Product with the QIAGEN





-  18  -

Confidential and Proprietary Information of Blueprint and QIAGEN

--------------------------------------------------------------------------------

 

*** Text Omitted and Filed Separately with the Securities and Exchange
Commission

Confidential Treatment Requested Under 17 C.F.R. Sections 200.80(b)(4) and
230.406

 

IVD under this Agreement. For the avoidance of doubt, the Parties agree that the
foregoing license does not provide QIAGEN have any right to promote or
Commercialize a Blueprint Product or Blueprint have any right to promote or
Commercialize an IVD or laboratory developed test.

Notwithstanding the foregoing, if Intellectual Property Controlled by a third
party is included in the Background Intellectual Property of a Party, such
Intellectual Property shall only be included into the license grant of this
Section 9.1 paragraph 2, if (a) the other Party has committed in writing to
comply with the relevant terms and conditions of the agreement with the third
party and (b) if applicable, the Parties have agreed in writing on the
allocation or sharing of any payment obligations towards the third party which
may result from the other Party’s use of the third party’s Intellectual
Property. Except as specified in any Project Schedule, the Parties agree that no
sharing of any payment obligation is required with respect to any Intellectual
Property Controlled by a third party that is included in either the QIAGEN
Background Intellectual Property or the Blueprint Background Intellectual
Property as of the Effective Date. In addition, if the relevant (license)
agreement with such third party requires an allocation of Data and Foreground
Intellectual Property or licenses deviating from Sections 9.2 and 9.3, (i) the
Controlling Party shall inform the other Party hereof, (ii) upon request of the
other Party to include such third party’s Intellectual Property into the license
grant under this Section 9.1, and (iii) the Parties shall negotiate in good
faith provisions deviating from Sections 9.2 and 9.3 and set them forth in
writing. For the avoidance of doubt, the foregoing shall also apply to third
party Intellectual Property in the meaning of Article 4.

9.2.Foreground Intellectual Property.   The Parties agree that any Foreground
Intellectual Property shall be treated as follows: 

(a)Blueprint Foreground Intellectual Property.  Blueprint shall exclusively own
all right, title and interest in and to any Foreground Intellectual Property
relating to [***] (hereinafter “Blueprint Foreground Intellectual Property”).
Blueprint hereby grants and agrees to grant to QIAGEN a non-exclusive,
world-wide, royalty-free license, with the right to sublicense, under the
Blueprint Foreground Intellectual Property solely for carrying out the
Activities under the respective Project, including subsequent Commercialization
of a QIAGEN IVD developed within a Project for use with the respective Blueprint
Product. In addition, with respect to Blueprint Foreground Intellectual Property
specified in Section 9.2(a)(ii), Blueprint hereby grants to QIAGEN a
non-exclusive, world-wide, royalty-free license, during the Term, in the
Diagnostic Field, for the purpose of developing and Commercializing an IVD under
any Schedule.

(b)QIAGEN Foreground Intellectual Property.  QIAGEN shall exclusively own all
right, title and interest in and to any Foreground Intellectual Property
relating to [***] (hereinafter “QIAGEN Foreground Intellectual Property”).
QIAGEN hereby grants and agrees to





-  19  -

Confidential and Proprietary Information of Blueprint and QIAGEN

--------------------------------------------------------------------------------

 

*** Text Omitted and Filed Separately with the Securities and Exchange
Commission

Confidential Treatment Requested Under 17 C.F.R. Sections 200.80(b)(4) and
230.406

 

grant to Blueprint a non-exclusive, world-wide, royalty-free license, with the
right to sublicense, under the QIAGEN Foreground Intellectual Property for
carrying out the Activities under the respective Project, including subsequent
Commercialization of the Blueprint Product with the QIAGEN IVD.    For the
avoidance of doubt, the Parties agree that the foregoing license may not be used
by Blueprint to promote or Commercialize an IVD other than the QIAGEN IVD for
use with the Blueprint Product or Blueprint Compound.

(c)Protection of either Party’s Foreground Intellectual Property. QIAGEN will
inform Blueprint about any Blueprint Foreground Intellectual Property and
Blueprint will inform QIAGEN about any QIAGEN Foreground Intellectual Property,
in each case, without unreasonable delay after it has been conceived by its
respective employees, agents or consultants. The Parties shall take all legally
required steps to ensure and effect the allocation of the Foreground
Intellectual Property as provided in Sections 9.2(a) and 9.2(b) at the sole
expense of the Party owning the Foreground Intellectual Property according to
Sections 9.2(a) and 9.2(b), and the other Party shall provide reasonable
assistance and all necessary documentation and declarations to perfect the
rights in the Foreground Intellectual Property (e.g., documents for proof of
chain of title). In furtherance of the foregoing, QIAGEN hereby assigns to
Blueprint all of its right, title and interest in any Blueprint Foreground
Intellectual Property, and Blueprint hereby assigns to QIAGEN all of its right,
title and interest in any QIAGEN Foreground Intellectual Property.  Blueprint
shall be responsible for the preparation, filing, prosecution and maintenance of
the Blueprint Foreground Intellectual Property and Joint Foreground Intellectual
Property. QIAGEN shall be responsible for the preparation, filing, prosecution
and maintenance of the QIAGEN Foreground Intellectual Property.

(d)Defense and Enforcement. QIAGEN shall have the right, but no obligation, to
control, enforce, and defend worldwide, at its own expense, Intellectual
Property rights in QIAGEN Background Intellectual Property and QIAGEN Foreground
Intellectual Property. Blueprint shall have the right, but no obligation, to
control, enforce, and defend worldwide, at its own expense, Intellectual
Property rights in Blueprint Background Intellectual Property and Blueprint
Foreground Intellectual Property. With respect to any Joint Foreground
Intellectual Property, the Parties will promptly thereafter consult and
cooperate to determine a course of action, which may include, without
limitation, the commencement of legal action by any or all of the Parties to
terminate or otherwise address such infringement, misappropriation or misuse,
and/or to defend the Joint Foreground Intellectual Property.

(e)Patent Term Restoration. The Parties agree to cooperate and to take
reasonable actions to maximize the protections available under the safe harbor
provisions of 35 U.S.C. 103(c) for United States patents and patent
applications. The Parties shall cooperate with each other, including without
limitation to provide necessary information and assistance as





-  20  -

Confidential and Proprietary Information of Blueprint and QIAGEN

--------------------------------------------------------------------------------

 

*** Text Omitted and Filed Separately with the Securities and Exchange
Commission

Confidential Treatment Requested Under 17 C.F.R. Sections 200.80(b)(4) and
230.406

 

another Party may reasonably request, in obtaining patent term restoration or
supplemental protection certificates or their equivalents in any Market where
applicable to the Foreground Intellectual Property.

9.3.Trademarks

(a)The Parties shall be responsible for the selection, registration and
maintenance of their respective Blueprint Trademarks and QIAGEN Trademarks which
they employ in connection with the marketing, sale or distribution of their
products (i.e., the Blueprint Products and the QIAGEN IVD). The Parties shall
own and control their respective Trademarks and pay all relevant costs thereto.

(b)Blueprint shall have the sole right to select the Blueprint Trademarks and
shall own and retain all right, title and interest in and to such Blueprint
Trademarks, and all goodwill associated with or attached to the Blueprint
Trademarks arising out of the use thereof by Blueprint, its Affiliates and third
party licensees shall inure to the benefit of Blueprint. Only Blueprint will be
authorized to initiate at its own discretion legal proceedings against any
infringement or threatened infringement of the Blueprint Trademarks.

(c)Blueprint shall be responsible for the registration, hosting, maintenance and
defence of the Blueprint Domain Names. For the avoidance of doubts, Blueprint is
allowed to register such Domain Names in its own name, to host on its servers,
maintain and defend these Domain Names and use them for websites.

(d)QIAGEN shall have the sole right to select the QIAGEN Trademarks and shall
own and retain all right, title and interest in and to such QIAGEN Trademarks,
and all goodwill associated with or attached to the QIAGEN Trademarks arising
out of the use thereof by QIAGEN, its Affiliates and third party licensees shall
inure to the benefit of QIAGEN. Only QIAGEN will be authorized to initiate at
its own discretion legal proceedings against any infringement or threatened
infringement of the QIAGEN Trademarks.

(e)QIAGEN shall be responsible for the registration, hosting, maintenance and
defence of the QIAGEN Domain Names. For the avoidance of doubts, QIAGEN is
allowed to register such Domain Names in its own name, to host on its servers,
maintain and defend these Domain Names and use them for websites.

(f)The Parties recognize the exclusive ownership of each other Party’s
Trademarks, logotype or trade dress furnished by such Party for use in
connection with the marketing, sale or distribution of their respective products
as defined in this Agreement. The Parties shall not, either while this Agreement
is in effect, or at any time thereafter, register, use or challenge or assist
others to challenge each other Party’s Trademarks, logotype and trade dress
furnished by each Party for use in connection with the marketing of the products
as defined in this Agreement or attempt to obtain any right in or to any such
name, logotype, trademarks or trade dress confusingly similar for the marketing
of the products as defined





-  21  -

Confidential and Proprietary Information of Blueprint and QIAGEN

--------------------------------------------------------------------------------

 

*** Text Omitted and Filed Separately with the Securities and Exchange
Commission

Confidential Treatment Requested Under 17 C.F.R. Sections 200.80(b)(4) and
230.406

 

in this Agreement or any other goods and products, notwithstanding that such
goods or products have a different use or are dissimilar to the products as
defined in this Agreement.

(g)Each Party hereby grants and agrees to grant to the other Party a
non-exclusive, world-wide, sub-licensable, non-transferable (except as permitted
under Section 18.6) and royalty-free license under its Trademarks relevant for a
Project to the extent such license is necessary for the other Party to carry out
its Activities under the respective Project, including subsequent
Commercialization by QIAGEN in accordance with Article 13 of this Agreement of
the QIAGEN IVD developed in the respective Project for use with the respective
Blueprint Product and subsequent Commercialization by Blueprint of the Blueprint
Product with the QIAGEN IVD under this Agreement.

9.4.Notice of a Third Party’s Claim of Intellectual Property Infringement.
During a Project, the Parties will promptly notify each other of any claim by a
third party of which it becomes aware alleging that the Development or
Commercialization of the Blueprint Compound or QIAGEN IVD may or does infringe
any Intellectual Property right Controlled by a third party.

9.5.Third Party Intellectual Property Licenses 

(a)Licenses Relevant for the Blueprint Compound. For the avoidance of doubt,
Blueprint  shall be solely responsible, at its own discretion and expense, for
obtaining and maintaining any other licenses or other rights to access or use
any other third party Intellectual Property that is necessary for the
development, manufacture, use or Commercialization of any Blueprint Product
alone or, except to the extent described in Section 9.5(b), in combination with
the QIAGEN IVD, including but not limited to treatment decisions derived from a
diagnostic result and/or patient selection and/or stratification. QIAGEN agrees
to cooperate reasonably with Blueprint to assist Blueprint’s acquisition of any
licenses that it is obligated to obtain pursuant to Section 9.5(a); [***].   

(b)Licenses relevant for the QIAGEN IVD.    QIAGEN shall have the option, but
not the obligation, at its own discretion and expense, for obtaining and
maintaining any licenses or other rights to access or use any third party
Intellectual Property related solely to: [***]. In the event QIAGEN does not
elect to obtain any such license within [***] days of first becoming aware of
such third party Intellectual Property, Blueprint will have the right, but not
the obligation, to obtain and maintain any such license.

(c)Licenses relevant to Biomarkers. Each Party shall have the option, but not
the obligation, to obtain and maintain any licenses or other rights to access or
use any third party Intellectual Property related to diagnostic use of a
biomarker to the extent necessary for the development, manufacture, use or
Commercialization by such Party of any product; provided that all such licenses
or other rights entered into by such Party will be non-exclusive.





-  22  -

Confidential and Proprietary Information of Blueprint and QIAGEN

--------------------------------------------------------------------------------

 

*** Text Omitted and Filed Separately with the Securities and Exchange
Commission

Confidential Treatment Requested Under 17 C.F.R. Sections 200.80(b)(4) and
230.406

 

10.Clinical Trials.

10.1.QIAGEN Responsibilities. QIAGEN will develop the QIAGEN IVD for use as a
companion diagnostic for the Blueprint Product and shall be responsible for (a)
any testing of patient samples from the corresponding Clinical Trial with the
QIAGEN IVD and (b) any other Activities related to the corresponding Clinical
Trial with the QIAGEN IVD, in each case, as described in the applicable Project
Schedule. QIAGEN shall conduct all such Activities for which it is responsible
pursuant to this Section 10.1 as described under 21 C.F.R. § 812 and in
accordance with the applicable Project Schedule.  QIAGEN will bear
responsibility for meeting all applicable regulatory requirements for the
development and manufacture of the QIAGEN IVD in the United States and in any
other Markets in which the QIAGEN IVD is used as part of a Clinical Trial.
QIAGEN will promptly provide to Blueprint notice and a description of material
progress and developments under all such clinical studies. 

10.2.Blueprint Responsibilities. Blueprint will have sole responsibility for the
control and direction of the conduct of all Clinical Trials for each Blueprint
Product, including through the use of contract research organizations, in its
sole discretion. Other than those Clinical Trials that are to be performed in
whole or in part by QIAGEN pursuant to a Project Schedule, the conduct of all
Clinical Trials by Blueprint will not be governed by or included within the
scope of this Agreement.

11.Regulatory Matters.  In the applicable Project Schedule, the Parties shall
agree to the jurisdictions in which QIAGEN is required to seek Regulatory
Approval for the QIAGEN IVD.  QIAGEN will be the sponsor of, and bear all
responsibility for the submission of, all PMAs required for the QIAGEN IVD, as
set forth in the Project Schedule and with reasonable cooperation and support
from Blueprint as appropriate. QIAGEN shall have the primary responsibility to
make regulatory submissions and shall remain solely responsible for all
interactions with Regulatory Authorities, but shall (a) reasonably consult with
Blueprint as to the portions of the submission that refer to the Blueprint
Product, (b) incorporate all of Blueprint’s reasonable comments on such
submissions that refer to the Blueprint Product and (c) shall keep Blueprint
reasonably informed regarding the status and progress of all regulatory
activities regarding obtaining Regulatory Approval of the QIAGEN IVD, including
as promptly as reasonably practicable, providing Blueprint with a copy of all
material written correspondence (including final meeting minutes) and informing
Blueprint of all material verbal communications from or to any Regulatory
Authority involving obtaining Regulatory Approval of the QIAGEN IVD or any
regulatory submission contemplated by this Agreement.  In addition, QIAGEN shall
provide Blueprint with a copy of all final regulatory submissions (or applicable
portions thereof), filings or other material documentation provided from or to
any Regulatory Authority as contemplated by this Agreement that refer to the
Blueprint Product, after submission to the relevant Regulatory Authority and
promptly inform Blueprint regarding the receipt or





-  23  -

Confidential and Proprietary Information of Blueprint and QIAGEN

--------------------------------------------------------------------------------

 

*** Text Omitted and Filed Separately with the Securities and Exchange
Commission

Confidential Treatment Requested Under 17 C.F.R. Sections 200.80(b)(4) and
230.406

 

denial of Regulatory Approval for the use of the QIAGEN IVD in connection with
the Blueprint Product. In addition QIAGEN will, at Blueprint’s request, permit
Blueprint to participate with QIAGEN in preparations for any substantive
correspondence, communications or meetings with Regulatory Authorities and
participate in and observe those portions of any substantive correspondence,
communications or meetings with Regulatory Authorities, in each case, where the
anticipated focus of such correspondence, communication or meeting is related to
use of the QIAGEN IVD in connection with a Blueprint Product, to the extent
permitted by any applicable law.

12.Manufacture and Supply of IVDs. 

12.1.QIAGEN Responsibilities. QIAGEN shall be solely responsible for the
manufacture of, and shall use Commercially Reasonable Efforts to manufacture,
QIAGEN IVDs. QIAGEN shall manufacture the QIAGEN IVDs in compliance with cGMP
requirements. Until [***] of a QIAGEN IVD, QIAGEN shall ensure that [***]
supplies of the QIAGEN IVD (or prototypes) and all other components of the
QIAGEN IVD Platform are each made available to Blueprint, any Contract
Laboratories and any Clinical Trial sites, in each case according to the terms
set forth in Section 5.2(c) and the Project Schedule. Subject to receiving
sufficient notice of required quantities from Blueprint, QIAGEN shall ensure
that it maintains [***] inventories of each component of the QIAGEN IVD Platform
as is necessary for the complete conduct of the Clinical Trials of the
applicable Blueprint Product. QIAGEN shall be responsible for the transfer of
the QIAGEN IVD or the prototypes thereof, and all other components of the QIAGEN
IVD Platform, to the Contract Laboratories and, to the extent necessary, any
Clinical Trial sites involved in the Clinical Trials (provided that [***]).
Within [***] prior to launch of a Blueprint Product, with [***] advance written
notice by Blueprint of such launch, QIAGEN will build up and maintain [***] an
inventory of QIAGEN IVDs which shall be [***] to satisfy the Commercialization
requirement, and will ensure that all other components included in the QIAGEN
IVD Platform are [***] to satisfy such Commercialization requirement.  The
Parties will work together in good faith in advance of such launch to determine
quantities of QIAGEN IVDs necessary for launch and ongoing Commercialization of
a Blueprint Product.

12.2.Security of Supply. QIAGEN will take the following actions to minimize the
risk of an Inability to Supply occurring:

(a)Alternate Manufacturing Facilities and Manufacturers.  Exhibit A sets forth
QIAGEN’s business continuity plan for supplying the QIAGEN IVD for both the
Clinical Trials and during Commercialization.

(b)Safety Stock.  QIAGEN shall use its [***] ensure that it maintains [***]
inventories of the QIAGEN IVD (including the various components within the
QIAGEN IVD Platform that are manufactured by QIAGEN) as is necessary for (i)
[***], and (ii) [***].  QIAGEN shall





-  24  -

Confidential and Proprietary Information of Blueprint and QIAGEN

--------------------------------------------------------------------------------

 

*** Text Omitted and Filed Separately with the Securities and Exchange
Commission

Confidential Treatment Requested Under 17 C.F.R. Sections 200.80(b)(4) and
230.406

 

be responsible for the transfer of the QIAGEN IVD or the prototypes thereof to
the Contract Laboratories involved in any such Clinical Trials at Blueprint’s
expense. 

13.Commercialization of the QIAGEN IVD.

13.1.General Principles. The Parties agree that the ultimate goal of each
Project conducted under this Agreement is the manufacture and Commercialization
of a QIAGEN IVD used in connection with the Blueprint Product. The determination
of whether and to what extent and in which countries or territories the
Blueprint Product shall be Commercialized shall be within Blueprint’s sole
discretion. To the extent that Blueprint desires that QIAGEN conduct additional
Commercialization activities beyond those activities that [***], then such
additional Commercialization activities will be outlined in the
Commercialization Project Schedule. To the extent Blueprint Commercializes a
Blueprint Product in certain countries or territories, within a reasonable
notification period QIAGEN shall Commercialize the corresponding QIAGEN IVD and
shall supply all other components in the QIAGEN IVD Platform in each [***], and
shall, subject to Section 13.2, Commercialize such QIAGEN IVD and supply all
other components in the QIAGEN IVD Platform in such other markets to the extent
set forth in this Agreement and the applicable Project Schedule.

13.2.Commercialization Obligations. QIAGEN shall, and shall be responsible to,
manufacture and Commercialize or have manufactured and Commercialized by an
authorized subcontractor the QIAGEN IVD according to the terms and conditions
herein. Within the timeframe set forth in the relevant Project Schedule, QIAGEN
shall prepare and the Parties (acting through the JSC) shall agree upon
commercialization activities relating to the launch, marketing and sale of the
QIAGEN IVD in the Markets in accordance with its customary commercial practices,
and QIAGEN shall be responsible to manufacture and Commercialize or have
manufactured and commercialized the QIAGEN IVD and to supply all other
components in the QIAGEN IVD Platform according to such Commercialization
activities and its customary commercial practices for a product of a similar net
present value and potential market value in the Markets identified in a Project
Schedule. At least [***] prior to the commercial launch of the Blueprint Product
in a given Market, QIAGEN shall use Commercially Reasonable Efforts: (a) to
ensure the [***] availability of the QIAGEN IVD Platform for purchase in the
Markets for use in connection with the initiation and ongoing treatment of
patients with the Blueprint Product in accordance with forecasts to be provided
by Blueprint and (b) to seek any necessary reimbursement approvals for the
QIAGEN IVD from Governmental Authorities and other third party payors in each of
the [***] (provided that [***]). With respect to each [***], QIAGEN shall at all
times keep the QIAGEN IVD commercially available if the labelling for the
Blueprint Product in such [***] requires that an IVD be administered to a
potential patient prior to a physician prescribing the applicable Blueprint
Product. With respect to any Market that is not a [***], QIAGEN shall provide
Blueprint with [***] written notice prior to the anticipated





-  25  -

Confidential and Proprietary Information of Blueprint and QIAGEN

--------------------------------------------------------------------------------

 

*** Text Omitted and Filed Separately with the Securities and Exchange
Commission

Confidential Treatment Requested Under 17 C.F.R. Sections 200.80(b)(4) and
230.406

 

commercial launch of the Blueprint Product in the event that QIAGEN reasonably
determines that it is not commercially reasonable to Commercialize the QIAGEN
IVD in such Market, which notice shall include a detailed summary of the basis
therefor. During such [***] period, QIAGEN shall use Commercially Reasonable
Efforts to procure alternative channels of distribution and make available or
procure the making available of the QIAGEN IVD in such quantities and upon
commercially reasonable terms in each case as necessary to [***] enable
Blueprint to market the Blueprint Product in conjunction with the QIAGEN IVD.

13.3.Diagnostics Reimbursement.  In the event QIAGEN conducts Activities
relating to health insurance reimbursement for the QIAGEN IVD, such Activities
shall be outlined in a Commercialization Project Schedule and to the extent
these Activities are agreed by the Parties to be performed at QIAGEN’s sole cost
and expense, then QIAGEN shall have discretion as to the conduct and scope of
such Activities, provided that, [***], it shall price the QIAGEN IVD [***]. To
the extent Blueprint requests additional reimbursement Activities beyond those
outlined in the applicable Commercialization Project Schedule, [***].

13.4.Medical Affairs Activities. In the event the Parties agree to conduct
Activities relating to medical affairs activities for the QIAGEN IVD, such
Activities shall be outlined in a Commercialization Project Schedule with
reasonable timelines agreed by QIAGEN and shall be at QIAGEN’s sole cost and
expense.

14.Governance.  

14.1.Joint Steering Committee. Within [***] days after the execution of a
Project Agreement, the Parties shall form a Joint Steering Committee (the “JSC”)
to facilitate the transfer of information and coordinate processes related to
the development, Regulatory Approval and Commercialization of the Blueprint
Product and the QIAGEN IVD being the subject of the relevant Project Agreement.
The JSC shall be composed of three representatives appointed by each Party, at
least two (2) of whom shall be different than members of the JPT. Each
representative shall be appointed (and may be replaced at any time) by a Party
upon prior written notice to the other Party. These representatives shall have
appropriate experience, knowledge, and ongoing familiarity with the Projects in
their then current phases.

14.2.Responsibilities.  The JSC’s responsibilities shall include, but not be
limited to, the following functions:

(a)Facilitating the transfer of information and data related to the Development,
Commercialization and Regulatory Approval process;

(b)Approval of the scope and content of additional Project Schedules, including
any amendments, modifications or changes to Project Schedules (including,
without limitation, any amendments, modifications or changes to budgets or
timelines set forth therein)





-  26  -

Confidential and Proprietary Information of Blueprint and QIAGEN

--------------------------------------------------------------------------------

 

*** Text Omitted and Filed Separately with the Securities and Exchange
Commission

Confidential Treatment Requested Under 17 C.F.R. Sections 200.80(b)(4) and
230.406

 

(provided that final approval and execution of each such agreement remains
subject to the discretion of the authorized representatives of each Party);

(c)Approvals or determinations with respect to any matters escalated to the JSC
by the JPT pursuant to Section 14.5(f);

(d)Determining the strategy for any substantive correspondence, communications
or meetings with Regulatory Authorities;

(e)Facilitating the cooperation of the Parties, when requested, to provide
information and support;

(f)Facilitating coordinated interpretation of data;

(g)Coordination of planned marketing activities; and

(h)Taking such other actions as may be specifically allocated to the JSC by the
Parties from time to time.

Except as set forth in Section 14.2(b), Section 14.2(c) and Section 14.2(d), the
JSC shall, however, not have any decision-making authority.

14.3.Meetings.  The JSC shall meet (either in person, telephonically or via
video conference) not less than twice per year or at such greater frequency as
agreed by the respective committee members. Meetings of the JSC shall be at such
locations as the Parties agree.  Additional representatives of the Parties may
from time to time be invited to attend JSC meetings, subject to the other
Party’s prior consent which shall not be unreasonably withheld.  The chair of
the JSC shall alternate between a representative of Blueprint and a
representative of QIAGEN. All decisions require the approval of a majority of
each Party’s representatives to the JSC.    

14.4.Joint Project Team.

Within [***] days after execution of a Project Agreement the Parties will, in
addition to the JSC, form a joint project team (the “Joint Project Team” or
“JPT”), which shall be responsible to facilitate the operational tasks and
provide updates on the status of the Development Project.  Members of the JPT
can include but shall not be limited to representatives with expertise in
research biology, translational medicine, clinical, regulatory, and/or product
development. Each Party will designate a representative as JPT Lead.  Such JPT
shall meet, either in person, via telephone or video conferences, on a regular
basis, however, at least once per month.

14.5.Joint Project Team Responsibilities.  The JPT’s primary responsibilities
shall include, but shall not be limited to, the following functions or roles:

(a)Serving as technical lead and principal point of contact for all matters
related to the Project Schedule;





-  27  -

Confidential and Proprietary Information of Blueprint and QIAGEN

--------------------------------------------------------------------------------

 

*** Text Omitted and Filed Separately with the Securities and Exchange
Commission

Confidential Treatment Requested Under 17 C.F.R. Sections 200.80(b)(4) and
230.406

 

(b)Overseeing project planning and progress and coordinating all activities
related to the Project Schedule;

(c)Recommending updates to the Project Schedule including tactics and risk
mitigation to the JSC;

(d)Leading meetings (at least monthly) to facilitate review and coordinated
interpretation of data, information sharing, and timeline monitoring;

(e)Preparing for any substantive correspondence, communications or meetings with
Regulatory Authorities and coordinating with the JSC with respect to the
strategy for such correspondence, communications or meetings; and

(f)Facilitating issue resolution at the Team level and escalating issues to the
JSC.

14.6.Joint Commercialization Committee. 

At least [***] prior to the commercial launch of the QIAGEN IVD, the Parties
will form a joint commercialization team (the “Joint Commercialization
Committee” or “JCC”). The JCC will [***] discuss a coordinated approach for the
sales and marketing of the QIAGEN IVD and Blueprint Product. Such JCC shall be
constituted and shall operate as the JSC determines and as may be outlined in
the Project Schedule.  In addition, the JCC shall be responsible for: (a)
facilitating the transfer of information and coordination of processes related
to the Commercialization of the Blueprint Product and QIAGEN IVD; (b) reviewing
each Commercialization Schedule prior to submission to the JSC for approval; (c)
coordinating planned sales and marketing activities, including launch strategies
for the Markets, sales force activities, marketing strategies, alignment of
package inserts, instructions for use, data sheets, marketing material,
publications, training activities, reimbursement strategies, sharing of market
research information and use of advisory boards/key opinion leaders; and (d)
forecasting and measuring sales and distribution data to ensure adequate supply
of the QIAGEN IVD in each Market.

15.Termination.  

15.1.Termination without Cause. Blueprint may terminate this Agreement or a
Project Schedule for any Project, for any reason or no reason, at any time upon
(a) thirty (30) days’ prior written notice if such termination is due to
Blueprint’s cessation of further development of a Blueprint Product and (b) one
hundred twenty (120) days’ prior written notice to QIAGEN in the event of any
other termination.

15.2.Termination For Cause.

(a)Either Party may terminate this Agreement upon thirty (30) days’ notice if
the other Party commits a material breach of the Agreement and fails to cure
such breach within the notice period.  For clarity, a breach that is specific to
a Project shall not serve to terminate this Agreement, but shall be addressed as
set forth below.





-  28  -

Confidential and Proprietary Information of Blueprint and QIAGEN

--------------------------------------------------------------------------------

 

*** Text Omitted and Filed Separately with the Securities and Exchange
Commission

Confidential Treatment Requested Under 17 C.F.R. Sections 200.80(b)(4) and
230.406

 

(b)Either Party may terminate a Project Schedule or Commercialization Project
Schedule, as the case may be, upon thirty (30) days’ notice if the other Party
commits a material breach of the Project Schedule and fails to cure such breach
within the notice period.

(c)Either Party may terminate this Agreement and any Project Schedules
immediately by written notice to the other Party, if the other Party becomes
insolvent, makes or has made an assignment for the benefit of creditors, is the
subject of proceedings in voluntary or involuntary bankruptcy instituted on
behalf of or against it (except for involuntary bankruptcies which are dismissed
within ninety (90) days) or has a receiver or trustee appointed for
substantially all of its property.

15.3.Effects of Termination For Cause by Blueprint.    

In the event of a termination for cause by Blueprint under Section 15.2,  with
regard to the terminated Project(s):

(a)the Parties shall promptly meet to prepare a close-out Project Schedule;

(b)any intellectual property licenses granted by either Party under this
Agreement shall terminate upon the effective date of such termination.  For
clarification, the licenses to Data under Section 8.1 shall survive any
expiration or termination of this Agreement or a Project;

(c)Blueprint shall make a final payment to QIAGEN for: (i) any project-specific
inventory of the QIAGEN IVD maintained in accordance with this Agreement to the
extent that QIAGEN is unable to use such inventory for other commercial
purposes; and (ii) any pass-through costs that were already paid, or ordered and
unable to be cancelled by QIAGEN pursuant to the Project Schedule or as
otherwise authorized by Blueprint; provided that QIAGEN provide to Blueprint
documentation evidencing to Blueprint’s reasonable satisfaction that such costs
were already paid, or are uncancellable.

(d)Subject to Blueprint compensating QIAGEN for the financial obligations set
forth in Section 15.3(c), if requested by Blueprint, QIAGEN shall fully
cooperate with Blueprint, at Blueprint’s reasonable request and expense to
develop and implement a wind-down plan for the Project(s) including, where
appropriate, [***] transition under the terms and conditions set forth in this
Agreement, [***].  For clarification, [***] shall include [***] and shall in any
case include [***] to Blueprint, [***] of the regulatory documentation and to
the extent QIAGEN is able, any marketing authorizations for the QIAGEN IVD and
all other QIAGEN documentation supporting the QIAGEN technology and QIAGEN IVD
Platform in sufficient detail as necessary to enable the manufacture and
marketing by Blueprint [***] of a QIAGEN IVD meeting [***] specifications as
those set forth in the relevant Project and shall and hereby does include a
non-exclusive, world-wide, license to: QIAGEN’s Background Intellectual
Property, QIAGEN Foreground Intellectual Property (under the Control of QIAGEN);
all as specifically related to and necessary for the





-  29  -

Confidential and Proprietary Information of Blueprint and QIAGEN

--------------------------------------------------------------------------------

 

*** Text Omitted and Filed Separately with the Securities and Exchange
Commission

Confidential Treatment Requested Under 17 C.F.R. Sections 200.80(b)(4) and
230.406

 

research, develop and/or obtain Regulatory Approval for, make, have made, use,
sell, offer for sale, import, export and commercialize of an IVD meeting
[***]  specifications as those set forth in the relevant Project Schedule. The
foregoing license shall be sub-licensable [***], provided that Blueprint may
[***]  All sub-licenses by Blueprint shall be “first-tier,” meaning the
sublicensee shall have no further right to sublicense.  In addition, the
foregoing license to Blueprint shall be fully paid-up and royalty-free as
between Blueprint and QIAGEN and its Affiliates, but to the extent the license
includes any third party intellectual property under the Control of QIAGEN, the
license to which imposes a royalty obligation to such third party, Blueprint
shall be responsible for payment of such royalties pursuant to its terms and in
cooperation with QIAGEN; and

(e)Blueprint shall have the right to issue a last order within [***] days as of
the effective date of termination and QIAGEN shall transfer to Blueprint, within
the normal lead time for the quantity ordered after receipt of such last order
from Blueprint, the quantities of QIAGEN IVDs as ordered by Blueprint to enable
Blueprint to complete the respective Clinical Trial(s), whereas Blueprint shall
pay for such QIAGEN IVDs [***].

15.4.Effects of Termination Without Cause by Blueprint or For Cause by QIAGEN. 

In the event of a termination without cause by Blueprint under Section 15.1 or
of a termination for cause by QIAGEN under Section 15.2, with regard to the
terminated Project(s):

(a)the Parties shall promptly meet to prepare a close-out Project Schedule; 

(b)Blueprint shall make a final payment to QIAGEN for: (i) a pro rata portion of
any future Milestone payments where work was properly performed toward the
agreed milestone(s) prior to the date of the termination notice; (ii) any
project-specific inventory of the QIAGEN IVD maintained in accordance with this
Agreement to the extent that QIAGEN [***]; and (iii) any pass-through costs that
were already paid, or ordered and unable to be cancelled, by QIAGEN pursuant to
the Project Schedule or as otherwise authorized by Blueprint;

(c)any intellectual property licenses granted by either Party under this
Agreement shall terminate upon the effective date of such termination.  For
clarification, the licenses to Data under Section 8.1 shall survive any
expiration or termination of this Agreement or a Project; and

(d)Blueprint shall reimburse QIAGEN’s costs in winding down the Project and
reallocating employees, which shall be calculated as follows:  An amount equal
to the number of QIAGEN personnel who were actively engaged in performing
Activities in support of the Development Project at the time of termination,
multiplied by the percentage of their time allocated to the Development Project
at that time, multiplied by a daily FTE rate of [***] for the period of Business
Days from the date of notice of termination until the date the





-  30  -

Confidential and Proprietary Information of Blueprint and QIAGEN

--------------------------------------------------------------------------------

 

*** Text Omitted and Filed Separately with the Securities and Exchange
Commission

Confidential Treatment Requested Under 17 C.F.R. Sections 200.80(b)(4) and
230.406

 

QIAGEN personnel are reallocated to other activities or projects, not to exceed
[***] days regardless of whether such termination is due to Blueprint’s
cessation of further development of a Blueprint Product or for any other
termination without cause by Blueprint pursuant to Section 15.1 or for cause by
QIAGEN pursuant to Section 15.2; [***].

15.5.Return of Materials and Confidential Information. At the earlier of
completion or termination of a particular Project (or this Agreement as a
whole), and except as otherwise permitted herein, each Party shall destroy, or
return at the other Party’s expense and election, Materials and Confidential
Information of the other Party.  A Party may retain one copy of Confidential
Information of the other Party for the purpose of evidence.  The return or
destruction of Materials and Confidential Information will not affect the
receiving Party´s obligation to observe the non-use and confidentiality
restrictions set out in this Agreement.  The provisions of this Section 15.5
shall not apply to copies of electronically exchanged Confidential Information
made as a matter of routine information technology backup and to Confidential
Information or copies thereof which must be stored by the receiving Party
according to provisions of mandatory law.

15.6.Survival.  Termination or expiration of this Agreement will not relieve
either Party of any liability which accrued hereunder prior to the effective
date of such termination, nor preclude either Party from pursuing all rights and
remedies it may have hereunder at law or in equity with respect to any breach of
this Agreement, nor prejudice either Party’s right to obtain performance of any
obligation arising hereunder.  Section 1.1 (Definitions), Section 4.5 (Financial
Records), Article 6 (Financial Terms), Article 7 (Confidentiality), Section 8.1
(Assignment and License Back of Data), Article 9 (Intellectual Property),
Article 15 (Termination), Article 16 (Warranties and Disclaimers), Article 17
(Indemnification, Liability and Insurance) and Article 18 (Miscellaneous) shall
survive any termination or expiration of this Agreement.  In addition, any other
provisions which by their nature are understood to survive the termination or
expiration of this Agreement shall so survive. 

16.Warranties and Disclaimers.

16.1.General Warranties.  Each Party hereby represents and warrants to the other
Party as of the Effective Date that: (a) it is a corporation duly organized,
validly existing, and in good standing under applicable laws, rules and
regulations, (b) it has obtained all necessary consents, approvals and
authorizations of all governmental authorities (both inside and outside the
Markets) and other persons required to be obtained by it in connection with this
Agreement, (c) the execution, delivery and performance of this Agreement have
been duly authorized by all necessary corporate action on its part, and (d) it
has, to its knowledge, the right to grant the applicable rights and licenses
provided for under this Agreement. 

16.2.No Inconsistent Agreements.  Each Party hereby represents, warrants and
covenants to the other Party that during the Term of a Project it will not grant
or convey to any third party





-  31  -

Confidential and Proprietary Information of Blueprint and QIAGEN

--------------------------------------------------------------------------------

 

*** Text Omitted and Filed Separately with the Securities and Exchange
Commission

Confidential Treatment Requested Under 17 C.F.R. Sections 200.80(b)(4) and
230.406

 

any right, license or interest in any Intellectual Property that is inconsistent
with the rights and licenses expressly granted to the other Party under this
Agreement with respect to the relevant Project. 

16.3.No Debarment or Prohibited Payments. Each Party hereby certifies that it
will not employ or otherwise use and has not employed or used in any capacity
the services of any person (a) debarred by, or (b) to the best of the respective
Party’s knowledge, currently subject to a debarment procedure by the FDA under
Title 21 United States Code Section 335a or any other competent authority in
performing any activities under this Agreement.  Each Party further represents
and warrants that in connection with the subject matter of this Agreement:
(i) none of its employees, agents, officers or directors is a Foreign Official
as defined in the U.S. Foreign Corrupt Practices Act, (ii) it will not make,
accept or request any payment, either directly or indirectly, of money or other
assets to any third party where such payment would constitute violation of any
law, including the U.S. Foreign Corrupt Practices Act and the UK Bribery Act
2010, (iii) regardless of legality, it shall neither make, accept nor request
any such payment for the purpose of improperly influencing the decisions or
actions of any third party, and (iv) it shall report any suspected or actual
violation of this Section 16.3 to the other Party upon becoming aware of the
same.    

16.4.Compliance.    

(a)Each Party shall perform all work performed as part of the contractual
relationship with the other Party in a manner consistent with all applicable
laws and regulations, including, but not limited to, all applicable anti-bribery
and antitrust laws.  To the extent related to this Agreement, each Party
represents and warrants that it has not made or provided, and will not make or
provide, any payment or benefit, directly or indirectly, to government
officials, customers, business partners, healthcare professionals or any other
person in order to secure an improper benefit or unfair business advantage,
affect private or official decision-making, affect prescription behaviour, or
induce someone to breach professional duties or standards. 

(b)Each Party will immediately report to the other Party in writing any
suspected or detected violation of the above principles in connection with the
other Party’s business and, in such cases, will cooperate fully with the other
Party in reviewing the matter.  In the event that a Party believes, in good
faith, that the other Party has violated any of the above principles; then such
Party shall have the unilateral right to terminate the contractual relationship
with the other Party with immediate effect. 

(c)During the Term and for the one (1) year period following the termination or
expiration of this Agreement, each Party through a mutually agreeable,
independent third party auditor, upon reasonable advance notice to and at the
auditing Party’s sole expense, shall have the right during normal business hours
to examine and review such books, records, and other documents and materials,
except individual salary information, for the sole purpose of





-  32  -

Confidential and Proprietary Information of Blueprint and QIAGEN

--------------------------------------------------------------------------------

 

*** Text Omitted and Filed Separately with the Securities and Exchange
Commission

Confidential Treatment Requested Under 17 C.F.R. Sections 200.80(b)(4) and
230.406

 

verifying whether the other Party has complied with the compliance obligations
stated in this Section 16.4.

16.5.Disclaimers. THE REPRESENTATIONS AND WARRANTIES SET FORTH ABOVE ARE IN LIEU
OF ANY AND ALL OTHER WARRANTIES AND REPRESENTATIONS, EXPRESS, IMPLIED, OR
STATUTORY, AND EACH PARTY HEREBY DISCLAIMS ANY AND ALL WARRANTIES OR
REPRESENTATIONS, EXPRESS, IMPLIED OR STATUTORY, INCLUDING ANY IMPLIED WARRANTIES
OF MERCHANTABILITY OR FITNESS FOR A PARTICULAR PURPOSE, OR FOR NON-INFRINGEMENT
OF A PATENT, TRADEMARK OR OTHER INTELLECTUAL PROPERTY RIGHTS. 

17.Indemnification, Liability and Insurance.  

17.1.Indemnification by QIAGEN.  QIAGEN shall defend, indemnify and hold
harmless each of Blueprint, its Affiliates and their respective directors,
officers, employees and agents, together with the successors and assigns of any
of the foregoing (each, a “Blueprint Indemnitee”) from and against any and all
third party claims, suits, actions, demands or judgments (collectively,
“Claims”) and any and all resultant liabilities, damages, settlements,
penalties, fines, costs or expenses (including reasonable attorneys’ fees)
(“Liabilities”) to the extent that such Claims and Liabilities arise out of, or
in connection with: (a) a QIAGEN Indemnitee’s negligence or willful misconduct,
(b) a QIAGEN Indemnitee’s violation of applicable law, rule or regulation, (c)
the breach by QIAGEN of any of its representations, warranties and/or covenants
under Article 16 or any Project Schedule, (d) personal injury or death caused by
QIAGEN’s [***] of the Materials in violation of this Agreement, (e) personal
injury or death caused by the defective design or manufacture of a QIAGEN IVD
hereunder and (f) the infringement of third party Intellectual Property as a
result of the manufacture or Commercialization of any QIAGEN IVD (other than
[***]); provided, however, that QIAGEN’s obligations under this Article 17 shall
be excused to the extent that such Liabilities arise out of a Claim to which a
QIAGEN Indemnitee is entitled to indemnification under Section 17.2. 

17.2.Indemnification by Blueprint.  Blueprint shall defend, indemnify and hold
harmless each of QIAGEN, its Affiliates, and their respective directors,
officers, employees and agents, together with the successors and assigns of any
of the foregoing (each, a “QIAGEN Indemnitee”) from and against any and all
Claims and Liabilities that arise out of: (a) a Blueprint Indemnitee’s
negligence or willful misconduct, (b) a Blueprint Indemnitee’s violation of
applicable law, rule or regulation, (c) the breach by Blueprint of any of its
representations, warranties and or covenants under Article 16 or any Project
Schedule, and (d) personal injury or death caused by the defective design or
manufacture of a Blueprint Product, (e) [***] occurring in connection with the
Clinical Trials of a Blueprint Product, and (f) the infringement of third party
Intellectual Property as a result of the manufacture





-  33  -

Confidential and Proprietary Information of Blueprint and QIAGEN

--------------------------------------------------------------------------------

 

*** Text Omitted and Filed Separately with the Securities and Exchange
Commission

Confidential Treatment Requested Under 17 C.F.R. Sections 200.80(b)(4) and
230.406

 

or Commercialization of any Blueprint Product [***]; provided, however, that
Blueprint’s obligations under this Section 17.2 shall be excused to the extent
that such Liabilities arise out of a Claim to which a Blueprint Indemnitee is
entitled to indemnification under Section 17. 

17.3.Procedure.  A Party seeking indemnification or reimbursement hereunder
shall give the other Party prompt written notice of any such claim or law suit
(including a copy thereof) served upon it and shall fully cooperate with the
indemnifying Party and its legal representatives in the investigation of any
matter the subject of indemnification.  The indemnified Party shall have no
right to tender an appearance in the proceedings.  The indemnifying Party shall
have full control over the proceedings, including but not limited to, selection
of counsel to tender appearance for the indemnifying Party and for the
indemnified Party.  The indemnified Party shall promptly sign any and all
reasonably necessary documents for the selection of counsel, such as a joint
defense agreement, and shall not unreasonably withhold its consent to conflict
waivers.  The indemnified Party’s attorney’s fees shall be limited to those
necessary for complying with the indemnifying Party’s requests for support that
necessarily call for the use of the indemnified Party’s counsel (e.g., preparing
a witness for deposition).  The Party seeking indemnification shall not
unreasonably withhold its approval of the settlement of any claim, liability, or
action covered by Section 17.1 or 17.2, as applicable, will cooperate with
counsel of the indemnifying or reimbursing Party, and reserves the right to
engage its own counsel to assist in the defense at its own expense.

17.4.Settlements. Neither Party may enter into any settlement, consent judgment
or other voluntary final disposition of any Claim and/or Liability for which an
Indemnitee seeks indemnification hereunder without the prior written consent of
the other Party, such consent not to be unreasonably withheld.    

17.5.Limitation of Damages.  EXCEPT WITH RESPECT TO A PARTY’S GROSS NEGLIGENCE
OR WILLFUL MISCONDUCT, OR A BREACH OF ITS OBLIGATIONS UNDER ARTICLE 7, NEITHER
PARTY WILL BE LIABLE TO THE OTHER FOR ANY INDIRECT, INCIDENTAL, CONSEQUENTIAL,
SPECIAL, EXEMPLARY, PUNITIVE, MULTIPLE OR OTHER SIMILAR DAMAGES, OR FOR ANY
CLAIMS FOR LOST PROFITS OR REVENUES, ARISING FROM OR RELATING TO THIS AGREEMENT;
PROVIDED, HOWEVER, THAT THIS SHALL NOT LIMIT OR RESTRICT THE INDEMNIFICATION
RIGHTS OR OBLIGATIONS OF EITHER PARTY WITH RESPECT TO ANY THIRD PARTY CLAIMS
UNDER THIS ARTICLE 17.

17.6.Insurance.  During the Term and until completion of the last Project
conducted under this Agreement, each Party shall maintain a comprehensive
commercial general liability insurance program as is customary for diagnostic or
pharmaceutical companies (as the case





-  34  -

Confidential and Proprietary Information of Blueprint and QIAGEN

--------------------------------------------------------------------------------

 

*** Text Omitted and Filed Separately with the Securities and Exchange
Commission

Confidential Treatment Requested Under 17 C.F.R. Sections 200.80(b)(4) and
230.406

 

may be), including product liability insurance with coverage limits not less
than [***] for each occurrence and in the aggregate. All insurers utilized to
confirm coverage within Section 17.6 shall be rated A, Class VII or better by
A.M. Best Company in a form satisfactory to both Parties.  Upon request, each
Party will provide to the other Party respective insurance certificates. For
clarification, the insurance coverage required herein may be provided through
any reasonable structure of local and global insurance programs.

18.Miscellaneous.

18.1.Force Majeure.  Neither Party shall be liable for failure or delay in
performance under this Agreement due to causes such as an act of God, strike,
lockout or other labor dispute, civil commotion, sabotage, fire, flood,
explosion, acts of any government, any other similar causes not within the
reasonable control of the Party affected (a “Force Majeure Event”). In the event
either Party is unable to perform any of its obligations hereunder due to a
Force Majeure Event, such Party shall promptly notify the other Party.
Performance hereunder shall be promptly resumed after the applicable Force
Majeure Event has been remedied.

18.2.Notices.  All notices under this Agreement shall be in writing and shall be
sent by registered or certified mail, postage prepaid, or by overnight courier
service, to the attention of the Legal Department  at the addresses of the
respective Parties set forth in the first paragraph of this Agreement.

18.3.Governing Law and Disputes. 

(a)Law.  The formation, existence, performance, validity and all aspects of this
Agreement shall be governed by and construed in all respects in accordance with
the laws of Delaware without regard to its rules on conflicts of laws.

(b)Dispute Resolution.  Prior to arbitration, the parties shall seek informal
resolution of disputes.  The process shall be initiated with written notice of
one Party to the other, describing the dispute with reasonable particularity
followed with a written response within ten (10) calendar days of receipt of
notice. 

(i)Any disputes with respect to matters within the scope of authority of the JSC
(including any matters submitted to the JSC for resolution pursuant to Section
14.5(e)) or within the scope of authority of the JCC, in each case, that cannot
be resolved within [***] days after good faith efforts by the Parties will be
submitted to the Parties’ executives for resolution pursuant to Section
18.3(b)(iii).

(ii)Upon submission of a dispute pursuant to Section 18.3(b)(i), each Party
shall promptly designate an executive with requisite authority to resolve the
dispute.  The informal procedure shall commence within [***] days of the date of
the submission of the dispute by the JSC (if applicable) or the date of response
(if not submitted to the JSC).  If a dispute submitted to the Party’s executives
pursuant to Section 18.3(b)(iii) is not resolved within [***] days of the date
of commencement of the





-  35  -

Confidential and Proprietary Information of Blueprint and QIAGEN

--------------------------------------------------------------------------------

 

*** Text Omitted and Filed Separately with the Securities and Exchange
Commission

Confidential Treatment Requested Under 17 C.F.R. Sections 200.80(b)(4) and
230.406

 

procedure, either Party may proceed to binding arbitration without recourse to
the ordinary courts of law according to the American Arbitration Association,
Commercial Arbitration Rules (the “Rules”).

(iii)For any matter submitted to arbitration pursuant to Section 18.3(b)(ii),
the seat of arbitration shall be Washington, DC. The number of arbitrators shall
be three (3). The arbitrators shall be appointed in accordance with the Rules.
The language to be used in the arbitration proceedings shall be English.  If any
arbitration is brought for the enforcement of this Agreement, or because of any
alleged dispute, breach, default or misrepresentation in connection with any of
the provisions of this Agreement, the successful or prevailing Party shall be
entitled to recover reasonable attorneys’ fees and other costs incurred therein,
in addition to any other relief to which it or they may be entitled. 

(iv)Notwithstanding anything to the contrary in this Section 18.3(b), if either
Party in its sole judgment believes that any breach of this Agreement could
cause it irreparable harm, such Party (i) will be entitled to seek equitable
relief in order to avoid such irreparable harm, and (ii) will not be required to
follow the procedures set forth in this Section 18.3(b) with respect to seeking
such relief.

18.4.Entire Agreement.  This Agreement sets out the entire agreement and
understanding between the Parties regarding the subject matter of this Agreement
and supersedes all prior discussions, arrangements and agreements, whether oral
or in writing or which may be inferred from the conduct of the Parties. 

18.5.Validity/Severability.  The invalidity or unenforceability of any provision
of this Agreement shall not affect the validity or enforceability of any other
provision which shall remain in full force and effect.  The Parties undertake to
replace such invalid or unenforceable provision by a valid and enforceable
provision which accomplishes as far as possible the purpose and the intent of
the invalid or unenforceable provision.

18.6.Assignment.  This Agreement may be freely assigned or otherwise transferred
by either Party to any of its’ Affiliates. This Agreement shall not be assigned
or otherwise transferred by either Party to a third party, except (a) with the
other Party’s prior written approval, which approval shall not be withheld
unreasonably, or (b) by reason of any (i) merger, acquisition, reorganization,
or consolidation to any successor in interest of the business or assets to which
this Agreement relates or (ii) the sale, license or other transfer to a third
party of all or substantially all of the business or assets to which this
Agreement relates.  Other than as provided by this Section 18.6, any attempt by
either Party to effect an assignment or other transfer of this Agreement without
the consent of the other Party will be void and without effect. 





-  36  -

Confidential and Proprietary Information of Blueprint and QIAGEN

--------------------------------------------------------------------------------

 

*** Text Omitted and Filed Separately with the Securities and Exchange
Commission

Confidential Treatment Requested Under 17 C.F.R. Sections 200.80(b)(4) and
230.406

 

18.7.No Third Party Beneficiaries. No person other than Blueprint or QIAGEN (and
their respective affiliates and assignees) shall be deemed an intended
beneficiary hereunder or have any right to enforce any obligation of this
Agreement.

18.8.Waiver; Modification of Agreement.  No waiver, amendment, or modification
of any of the terms of this Agreement shall be valid unless in writing and
signed by authorized representatives of both Parties.  Failure by either Party
to enforce any rights under this Agreement shall not be construed as a waiver of
such rights nor shall a waiver by either Party in one or more instances be
construed as constituting a continuing waiver or as a waiver in other
instances.  Any amendments to this Agreement shall be made in writing; the same
applies for any waiver or amendment of this written form clause.

18.9.Relationship of the Parties.  The relationship of the Parties is that of
independent contractors. 

18.10.Independent Development.  Nothing in this Agreement will be construed as
restricting either Party’s ability to acquire, license, develop, manufacture or
distribute for itself, or have others acquire, license, develop, manufacture or
distribute for such Party, similar technology performing the same or similar
functions as the technology contemplated by this Agreement, or to market and
distribute such similar technology in addition to, or in lieu of, the technology
contemplated by this Agreement, provided, however, that such activities of such
Party comply with all provisions herein. 

18.11.Counterparts and Signatures.    This Agreement may be executed in two or
more counterparts, each of which shall be deemed an original and all of which
will together be deemed to constitute one agreement.  The Parties agree that the
execution of this Agreement by exchanging pdf signatures, and/or by industry
standard electronic signature software, shall have the same legal force and
effect as the exchange of original signatures.  In any proceeding arising under
or relating to this Agreement, each Party hereby waives any right to raise any
defense or waiver based upon execution of this Agreement by means of such
electronic signatures or maintenance of the executed agreement electronically.

[Signature page follows]

 

 



-  37  -

Confidential and Proprietary Information of Blueprint and QIAGEN

--------------------------------------------------------------------------------

 

 

*** Text Omitted and Filed Separately with the Securities and Exchange
Commission

Confidential Treatment Requested Under 17 C.F.R. Sections 200.80(b)(4) and
230.406

 

IN WITNESS WHEREOF, QIAGEN and Blueprint, intending to be legally bound, have
executed this Agreement at the dates indicated below by their respective duly
authorized representatives. 

 

 

 

 

 

Blueprint Medicines Corporation

QIAGEN Manchester Limited

 

 

By:

/s/ Jeffrey W. Albers

By:

/s/ Douglas Liu

Name:

Jeffrey W. Albers

Name:

Douglas Liu

Title:

President and Chief Executive Officer

Title:

Senior VP Global Operations QIAGEN

Date:

August 22, 2016

Date:

August 22, 2016

 

 

 



[Signature Page to Master Collaboration Agreement]

 

--------------------------------------------------------------------------------

 

*** Text Omitted and Filed Separately with the Securities and Exchange
Commission

Confidential Treatment Requested Under 17 C.F.R. Sections 200.80(b)(4) and
230.406

 

Exhibit A

Business Continuity

(attached)





 

--------------------------------------------------------------------------------

 

*** Text Omitted and Filed Separately with the Securities and Exchange
Commission

Confidential Treatment Requested Under 17 C.F.R. Sections 200.80(b)(4) and
230.406

 

Statement on Business Continuity

[***]

 

 

 



 

--------------------------------------------------------------------------------

 

 

*** Text Omitted and Filed Separately with the Securities and Exchange
Commission

Confidential Treatment Requested Under 17 C.F.R. Sections 200.80(b)(4) and
230.406

 

Appendix 1-A

Project Schedule #1

(attached)

 

 

 

 



 

 

--------------------------------------------------------------------------------

 

*** Text Omitted and Filed Separately with the Securities and Exchange
Commission

Confidential Treatment Requested Under 17 C.F.R. Sections 200.80(b)(4) and
230.406

 

Project Schedule #1

 

 

 

 

 

Between

Blueprint Medicines Corporation

 

38 Sidney Street, Suite 200

 

Cambridge, MA 02139

 

hereinafter “Blueprint”

 

 

and

QIAGEN Manchester Limited

 

Skelton House, Lloyd Street North

 

Manchester, M15 6SH,

 

England

 

hereinafter “QIAGEN”

 

This Project Schedule #1 (this “Schedule”) is dated August 22, 2016, and is
incorporated into the Master Collaboration Agreement,  dated August 22, 2016,
 by and between Blueprint and QIAGEN (for the purposes of this Schedule, the
“MCA”), and describes a Project to be conducted under the terms of the MCA,
including, without limitation, a list of Activities, the development timelines
for BLU-285 (the “Blueprint Product”) and the QIAGEN IVD (as defined below),
Deliverables, Markets and other terms applicable to a Development Project. All
capitalized terms used and not expressly defined in this Schedule will have the
meanings given to them in the MCA.

 

This Schedule is divided into the following 16 sections:

 

1.Scope

2.Background

3.Effective Date

4.Term

5.Territory

6.Responsibilities

7.Assumptions

8.Regulatory

9.Study Estimates

10.Clinical Samples

11.Estimated Timeline

12.Milestones & Deliverables

13.Payments

14.Pass-Through Costs

15.Third Party Intellectual Property





-  1  -

Confidential and Proprietary Information of Blueprint and QIAGEN

--------------------------------------------------------------------------------

 

*** Text Omitted and Filed Separately with the Securities and Exchange
Commission

Confidential Treatment Requested Under 17 C.F.R. Sections 200.80(b)(4) and
230.406

 

16.Appendix A

1.SCOPE. The scope of this Schedule is separated into two components

Part A:  Investigational Use Only (“IUO”) Assay Development

 

QIAGEN will develop a real-time polymerase chain reaction (“PCR”) assay for
detection of the PDGFRα D842V somatic mutations in gastrointestinal stromal
tumors (“GIST”).  The primary sample type will be FFPE tissue samples.
 In order to provide a manufactured IUO assay for use in Blueprint’s Phase  1
 expansion clinical trial  for the Blueprint Product (the “Phase 1 trial”), the
following steps will need  to be carried out by
QIAGEN’s product development team:

 

[***]

 

QIAGEN will support any regulatory interactions ahead of the Phase 1  trial and
prepare any diagnostic specific submissions to the Center for Devices and
Radiological Health (“CDRH”)  including pre-submissions and an Investigation
Device Exemption (“IDE”) application if one is required.

 

QIAGEN will set up clinical testing sites to carry out compliant PDGFRα D842V
testing ahead of patient enrolment. This will involve, but is not limited to,
installation of platforms1, training of operators and performance qualification
of the chosen labs.

 

QIAGEN will carry out test site initiation visits at clinical testing site and
subsequent monitoring of PDGFRα D842V testing during the course of the trial.

 

Part B: Companion Diagnostic (“CDx”) development and validation

 

The second stage of development will cover all of the activities needed for the
development and approval of a CDx assay in the USA, Canada and EU. This stage
will include all Design Verification and Clinical Validation Studies.

 

2.Background

The MCA establishes a legal framework for the Parties’ collaborations in the
field of development and commercialization of in vitro diagnostics and/or
companion diagnostics for Blueprint Products.

 

Blueprint wishes to have QIAGEN develop and commercialize a companion diagnostic
test to identify GIST patients carrying the PDGFRα D842V mutation for treatment
with the Blueprint Product (for purposes of this Schedule, the “QIAGEN IVD”).

 

3.Effective Date

The effective date of this Schedule shall be August 22, 2016 (the “Effective
Date”).

 

--------------------------------------------------------------------------------

1 The cost of [***], which QIAGEN estimates to be approximately [***],  will be
the responsibility of Blueprint or the Clinical Testing Site.





-  2  -

Confidential and Proprietary Information of Blueprint and QIAGEN

--------------------------------------------------------------------------------

 

*** Text Omitted and Filed Separately with the Securities and Exchange
Commission

Confidential Treatment Requested Under 17 C.F.R. Sections 200.80(b)(4) and
230.406

 

4.Term

The term of this Schedule shall be from the Effective Date until five (5) years
after Regulatory Approval for the Blueprint Product.

5.Territory

The potential territory for this Schedule shall include the countries listed on
Appendix A to this Schedule.

6.Responsibilities

Blueprint:  

 

In relation to the development of the QIAGEN IVD, Blueprint shall be responsible
for the following;

 

·



Blueprint shall solely be responsible for the clinical testing of the Blueprint
Product by the central laboratories.

·



Blueprint shall provide QIAGEN clinical data, including sample and patient
demographic data, regarding the use of the QIAGEN IVD as well as patient outcome
data to the extent such data is available and necessary, as reasonably
determined by QIAGEN, for QIAGEN regulatory filings for the QIAGEN IVD and for
planning of further QIAGEN IVD development activities at QIAGEN in the
performance of the Development Project. Blueprint will be responsible for
contracting out the clinical sample testing to a suitable GCP-compliant central
laboratory clinical testing site (“Laboratory Site”) and QIAGEN will support the
selection, training, monitoring and qualification of this vendor. For
clarification, notwithstanding any provision in the MCA, the parties expressly
agree that Blueprint shall be responsible for the Milestone Payments set forth
below and costs set forth in Appendices A which relate to applications for
Regulatory Approval of the QIAGEN IVD.

·



Blueprint will make reasonable efforts to provide any clinical samples necessary
for QIAGEN IVD development and verification/validation. As an alternative or to
facilitate the process QIAGEN will work with its approved procurement service
providers to source appropriate samples. Sample costs will be passed through to
Blueprint

QIAGEN:  

 

Subject to and without limiting the terms and conditions of the MCA, QIAGEN
shall use Commercially Reasonable Efforts to perform all activities under this
Project and shall be responsible for the development of the QIAGEN IVD as
follows.

 

·



QIAGEN shall lead the development and Premarket Approval (“PMA”) submission with
FDA’s CDRH for the QIAGEN IVD. QIAGEN shall inform and coordinate with Blueprint
on all CDRH-related matters and support Blueprint in discussions with FDA’s
Center for Drug Evaluation and Research (“CDER”) for the Blueprint Product.





-  3  -

Confidential and Proprietary Information of Blueprint and QIAGEN

--------------------------------------------------------------------------------

 

*** Text Omitted and Filed Separately with the Securities and Exchange
Commission

Confidential Treatment Requested Under 17 C.F.R. Sections 200.80(b)(4) and
230.406

 

·



Subject to the involvement of Blueprint as described above, QIAGEN shall be
responsible for the design, development and regulatory approval of the QIAGEN
IVD in accordance with this Schedule, including the development of suitable and
necessary protocols for the QIAGEN IVD.

·



QIAGEN shall be responsible for manufacturing, supply and delivery of the QIAGEN
IVD, including all components for the QIAGEN IVD, subject to any intellectual
property considerations set forth in Section 15 below.

·



QIAGEN shall be responsible for the preparation of the PMA documentation and
site readiness required for submission of the PMA for the QIAGEN IVD.

·



QIAGEN shall be responsible for the intended use and applicable package insert,
and the pricing, reimbursement and market access of the QIAGEN Kit, subject to
the applicable terms of the MCA.

7.Assumptions

Blueprint and QIAGEN each recognize that this Schedule has been prepared on the
basis of a number of assumptions. During the course of the Development Project,
a change in an assumption upon which this Schedule is based may require a change
to modify the scope of the Development Project, and the Parties agree to address
such changes in good faith pursuant to the process provided under Section 3.2 of
the MCA.

8.Regulatory

An IDE may be required by FDA. This shall be dependent on FDA’s response to the
Risk Determination Document.

9.Study Estimates

Blueprint estimates screening [***] patients to enroll [***] PDGFRα D842V
positive patients into the Phase 1 clinical trial. Patient enrollment is
expected to begin [***] using historic patient data/records identifying PDGFRα
D842V Mutation positive patients. Patient screening and selection using the
QIAGEN IVD is planned to begin [***] when the IUO assay is ready and compliant
for use as a prospective screening and selection method.

10.Clinical Samples

QIAGEN will make Commercially Reasonable Efforts to procure representative
samples for development and analytical validation of the assay. [***]

[***]

 

The development of any specialized sample material e.g. cell lines containing
the D842V mutation are not included in this project plan and costing. The
development of specialized sample material would be considered as pass-through
costs to Blueprint. These pass-through costs are outlined as estimated in
Section 14 of this Schedule.

 

Samples from all patients enrolled into the Phase 1 trial need to be retained
for the purposes of any bridging studies.





-  4  -

Confidential and Proprietary Information of Blueprint and QIAGEN

--------------------------------------------------------------------------------

 

*** Text Omitted and Filed Separately with the Securities and Exchange
Commission

Confidential Treatment Requested Under 17 C.F.R. Sections 200.80(b)(4) and
230.406

 

11.[***]

 

12.Milestones & Deliverables

For clarity, with respect to any Milestone set forth in this Schedule that
requires or involves a report, notification or other tangible or written
documentation, evidence of Milestone achievement shall include the delivery of
such report, notification or other tangible or written documentation.

 

Part A: IUO Assay Development

 

Milestone 1:

Generation of a study risk determination request for the PDGFRα D842V assay.

[***]

Milestone 1a:

Generation of pre-submission to determine the strategy for the transition of
local PDGFRα testing to centralized testing using the QIAGEN IUO assay and
requirements for bridging studies between the patients enrolled on the basis of
local testing of the QIAGEN IUO assay

[***]

 

Milestone 2:

 

Design Control Planning; Establishment of Design Control documents for IUO
assay.

[***]

Milestone 3:

IUO Assay Build:  Completion of Assay Design and Feasibility testing of PDGFRα
D842V assay

[***]

Milestone 4:

IUO QC Release Method and Controls Concept Available

[***]

Milestone 5:

Design Transfer to Manufacturing Pilot Plant & Manufacturing

[***]

Milestone 6:





-  5  -

Confidential and Proprietary Information of Blueprint and QIAGEN

--------------------------------------------------------------------------------

 

*** Text Omitted and Filed Separately with the Securities and Exchange
Commission

Confidential Treatment Requested Under 17 C.F.R. Sections 200.80(b)(4) and
230.406

 

Assay Parameters & Performance studies complete for PDGFRΑ D842V IUO assay

[***]

Milestone 7:

Formal Design Review of Assay:  Prior to clinical testing,  QIAGEN will carry
out the necessary Design Review

[***]

Milestone 8:2

IDE Application & approval (if required, based on CDRH feedback associated with
Milestone 1)

[***]

 

Milestone 9:

 

Manufacture and supply of PDGFRα D842V assay and generation of test site
protocol for clinical testing.

[***]

Milestone 10:

Establishment of clinical test site for FPFV studies

[***]

Part B: CDx development and validation

Milestone 11: 

 

Design Control Planning (CDx)

 

[***]

 

Milestone 12:

 

Completion of Design Inputs; Design Input Lock and Design & Development Plan
(CDx)

 

[***]

 

Milestone 13:

 

Completion of Assay Optimization and Specification Setting for PDGFRα CDx

 

--------------------------------------------------------------------------------

2 This milestone is dependent on [***].

 





-  6  -

Confidential and Proprietary Information of Blueprint and QIAGEN

--------------------------------------------------------------------------------

 

*** Text Omitted and Filed Separately with the Securities and Exchange
Commission

Confidential Treatment Requested Under 17 C.F.R. Sections 200.80(b)(4) and
230.406

 

[***]

 

Milestone 14:  

 

Manufacturing Transfer and Prototype Batch Production (CDx) required for assay
performance studies

 

[***]

 

Milestone 15:  

 

CDx Assay Performance Studies Complete

 

[***]

 

Milestone 16:

 

Completion of Verification Batches (Pilot Batches)

 

[***]

 

Milestone 17:  

 

System Design Lock

 

[***]

 

Milestone 18:  

 

Design Output and Design Verification Lock (Completion of Verification)

 

[***]

 

Milestone 19:  

 

Assay Software Available

 

[***]

 

Milestone 20:  

 

Completion of Lab Set-up Bridging Study

 

[***]

 

Milestone 21

 

Completion of Lab Set-up for Reproducibility Studies (x2 Labs)

 

[***]

 





-  7  -

Confidential and Proprietary Information of Blueprint and QIAGEN

--------------------------------------------------------------------------------

 

*** Text Omitted and Filed Separately with the Securities and Exchange
Commission

Confidential Treatment Requested Under 17 C.F.R. Sections 200.80(b)(4) and
230.406

 

Milestone 22

 

Completion of Clinical Accuracy Study

 

[***]

 

Milestone 23:  

 

Design Validation Lock

 

[***]

 

Milestone 24:  

 

PMA Submissions

 

[***]

 

Milestone 25:  

 

CE Marking 

 

[***]

 

Milestone 26:

 

PMA Approval

 

[***]

 

Milestone 27:  

 

Product Implementation

 

[***]

 

13.Payment

The Milestones and Deliverables set forth in this Schedule shall be completed by
QIAGEN to the satisfaction of Blueprint in accordance with the terms of Section
6 of the MCA. Payment for completed Milestones will be made in accordance with
Section 6 of the MCA; provided that any pass-through costs incurred in
connection with completing the Milestones and Deliverables that exceed, or are
expected to exceed, the amounts agreed to by the Parties and estimated in
Section 14 of this Schedule shall be subject to approval of the Joint Project
Team.





-  8  -

Confidential and Proprietary Information of Blueprint and QIAGEN

--------------------------------------------------------------------------------

 

*** Text Omitted and Filed Separately with the Securities and Exchange
Commission

Confidential Treatment Requested Under 17 C.F.R. Sections 200.80(b)(4) and
230.406

 

IUO Assay Milestone Schedule

 

 

 

 

 

Milestone

Description

Estimated
Completion
Date

Milestone
Amount
($US)

1

Generation of a study risk determination request for the PDGFRα D842V assay.

[***]

[***]

[***]

1a

Generation of pre-submission to determine the strategy for the transition of
local PDGFRα testing to centralized testing using the QIAGEN IUO assay and
requirements for bridging studies between the patients enrolled on the basis of
local testing of the QIAGEN IUO assay.

[***]

[***]

[***]

2

Design Control Planning; Establishment of Design Control documents for IUO
assay.

[***]

[***]

[***]

3

IUO Assay Build:  Completion of Assay Design and Feasibility testing of PDGFRα
D842V assay

[***]

[***]

[***]

4

IUO QC Release Method and Controls Concept Available

[***]

[***]

[***]

5

Design Transfer to Manufacturing Pilot Plant & Manufacturing

[***]

[***]

[***]

6

Assay Parameters & Performance studies complete for PDGFRα D842V IUO assay

[***]

[***]

[***]

7

Formal Design Review of Assay:  Prior to clinical testing, QIAGEN will carry out
the necessary Design Review

[***]

[***]

[***]

8

IDE Application & approval (if required, based on CDRH feedback associated with
Milestone 1)

[***]

[***]

[***]

9

Manufacture and supply of PDGFRα D842V assay and generation of test site
protocol for clinical testing.

[***]

[***]

[***]

-  9  -

Confidential and Proprietary Information of Blueprint and QIAGEN

--------------------------------------------------------------------------------

 

*** Text Omitted and Filed Separately with the Securities and Exchange
Commission

Confidential Treatment Requested Under 17 C.F.R. Sections 200.80(b)(4) and
230.406

 

 

 

 

 

Milestone

Description

Estimated
Completion
Date

Milestone
Amount
($US)



10

Establishment of clinical test site for FPFV studies

[***]

[***]

[***]3

Total IUO Assay Milestones

[***]

 

CDx Development and Validation Milestone Schedule

 

 

 

 

 

Milestone

Description

Estimated
Completion
Date

Milestone
Amount
($US)

11

Design Control Planning (CDx)

[***]

[***]

12

Completion of Design Inputs; Design Input Lock and Design & Development Plan
(CDx)

[***]

[***]

13

Completion of Assay Optimization and Specification Setting for PDGFRα CDx

[***]

[***]

14

Manufacturing Transfer and Prototype Batch Production (CDx) required for assay
performance studies

[***]

[***]

15

CDx Assay Performance Studies Complete

[***]

[***]

16

Completion of Verification Batches (Pilot Batches)

[***]

[***]

17

System Design Lock

[***]

[***]

18

Design Output and Design Verification Lock (Completion of Verification)

[***]

[***]

19

Assay Software Available

[***]

[***]

20

Completion of Lab Set-up Bridging Study

[***]

[***]

21

Completion of Lab Set-up for Reproducibility Studies [***]

[***]

[***]

22

Completion of Clinical Accuracy Study

[***]

[***]4

23

Design Validation Lock

[***]

[***]

24

PMA Submissions

[***]

 

 

[***]

 

[***]

25

Generation, submission and approval of technical file to a notified body for
review and approval of a CE Marked Assay

[***]

[***]

26

PMA Approval

[***]

[***]

--------------------------------------------------------------------------------

3 The Parties currently estimate [***] for FPFV studies and agree that this
Milestone will be dependent [***].

4 QIAGEN’s estimate for the Clinical Accuracy Study is [***] based on
[***].  The Parties agree that the Clinical Accuracy Study will be dependent on
[***].

 

 



-  10  -

Confidential and Proprietary Information of Blueprint and QIAGEN

--------------------------------------------------------------------------------

 

*** Text Omitted and Filed Separately with the Securities and Exchange
Commission

Confidential Treatment Requested Under 17 C.F.R. Sections 200.80(b)(4) and
230.406

 

27

Transfer to Commercial Manufacturing and Production Implementation US & EU

[***]

[***]

Total CDx Development and Validation Milestones

[***] 3,4

 

 

Total Milestones – IUO Assay Milestones and CDx Development and Validation
Milestones:

$
6,082,0003,4 

 

 

Total Estimated Program Budget

(Including Total Pass-Through Cost Estimate of Approximately $[***]):

$[***] 3,4

 

14.Pass-Through Cost Estimates

Pass-Through Cost Estimate for IUO Assay Development

 

 

 

 

Name

Description

Estimated Cost
(US$)

GMP Raw  materials

Primers & Probes for the development and manufacture of  PDGFRα
tests. Estimate includes HPLC and Mass determination for each  oligonucleotide

[***]

Positive control  oligonucleotides

Long oligonucleotides for the generation of positive controls

[***]

Sample Costs

Procurement of sample will be required to support development.
 The cost of sample procurement varies depending on the disease
 tissue of interest.

[***]

therascreen Assay

The cost of one test is approximately [***], and the Parties currently estimate
testing approximately [***] patients.

[***]

Cell Line Control Materials

FFPE Cell lines may be used as a model for Clinical materials. This
 will require cell line embedded in paraffin. The manufacture of the
 cell line blocks will be carried out by a third party specialist
 standards and controls supplier.

[***]

Clinical Test Site Monitoring

During the course of the Phase 1  trial,  monitoring of sites carrying
 out clinical testing will be conducted. The number of visits will be
 dependent on recruitment rate and site performance.  The estimated cost per
visit is approximately [***] per visit, and the Parties currently estimate
approximately [***] visits.  For clarity, the estimated cost per visit includes
any travel and accommodation costs incurred during each such visit.

[***]

-  11  -

Confidential and Proprietary Information of Blueprint and QIAGEN

--------------------------------------------------------------------------------

 

*** Text Omitted and Filed Separately with the Securities and Exchange
Commission

Confidential Treatment Requested Under 17 C.F.R. Sections 200.80(b)(4) and
230.406

 

 

 

 

Name

Description

Estimated Cost
(US$)



Travel &  Accommodation

During the course of the program face-to-face Joint Project Team
 and Joint Steering Committee meetings will take place. The
 frequency of these meetings will be mutually agreed between
 QIAGEN and Blueprint in accordance with the MCA.

[***]

IP

Analyze third party rights for freedom-to-operate of the assay. Does
 not include licensing fees.

[***]

Total Estimated Pass-Through Costs for IUO Assay Development

[***]

 

Pass-Through Cost Estimate for CDx Development and Validation

 

 

 

 

Name

Description

Estimated Cost
(US$)

GMP Raw  materials

Primers & Probes for the development and manufacture of PDGFRα tests. Estimate includes
HPLC and Mass determination for each  oligonucleotide

[***]

Positive control  oligonucleotides

Long oligonucleotides for the generation of positive controls

[***]

Sample Costs

Procurement of sample will be required to support development.
 The cost of sample procurement varies depending on the disease
 tissue of interest.

[***]

Engineering of  

Cell Lines

In the absence of clinical samples, it may be necessary to
 engineer cell line that to act as a surrogate. Cell line engineering
 would be carried out by a third party supplier.

[***]

Cell Line Control Materials

FFPE Cell lines may be used as a model for Clinical materials. This
 will require cell line embedded in paraffin. The manufacture of the
 cell line blocks will be carried out by a third party specialist
 standards and controls supplier.

[***]

Clinical Test Site Monitoring

During the course of the Phase 1 trial, monitoring of sites carrying out
clinical testing will be conducted. The number of visits will be dependent on
recruitment rate and site performance.  The estimated cost per visit is
approximately [***] per visit, and the Parties currently estimate approximately
[***] visits.  For clarity, the estimated cost per visit includes any travel and
accommodation costs incurred during each such visit.

[***]

-  12  -

Confidential and Proprietary Information of Blueprint and QIAGEN

--------------------------------------------------------------------------------

 

*** Text Omitted and Filed Separately with the Securities and Exchange
Commission

Confidential Treatment Requested Under 17 C.F.R. Sections 200.80(b)(4) and
230.406

 

 

 

 

Name

Description

Estimated Cost
(US$)



Travel &  Accommodation

During the course of the program face-to-face Joint Project Team
 and Joint Steering Committee meetings will take place. The
 frequency of these meetings will be mutually agreed between
 QIAGEN and Blueprint in accordance with the MCA.

[***]

Canada Registration

Product implementation together with IVD registration activities and submission
fees for Health Canada

(Assumes no additional data generation)

[***]

IP

Analyze third party rights for freedom-to-operate of the assay. Does
 not include licensing fees. – covered under IUO development

[***]

Total Estimated Pass-Through Costs for CDx Development and Validation

[***]

 

 

Total Estimated Pass-Through Costs for IUO Assay Development and CDx Development
and Validation:

$[***]

 

15.Third Party Intellectual Property

Licensed IP for PCR technology, not Controlled by QIAGEN:

 

[***]

 

QIAGEN hereby represents and warrants to Blueprint that QIAGEN has no right to
grant sublicenses to any third party Intellectual Property listed in this
Section 15, and to the best of QIAGEN’s knowledge,  no other Intellectual
Property Controlled by a third party will be used by QIAGEN during the
performance of activities under this Project.

 

[Remainder of page intentionally left blank.] 

 

 

 



-  13  -

Confidential and Proprietary Information of Blueprint and QIAGEN

--------------------------------------------------------------------------------

 

*** Text Omitted and Filed Separately with the Securities and Exchange
Commission

Confidential Treatment Requested Under 17 C.F.R. Sections 200.80(b)(4) and
230.406

 

 

IN WITNESS WHEREOF, QIAGEN and Blueprint, intending to be legally bound, have
executed this Agreement at the dates indicated below by their respective duly
authorized representatives.

 

 

 

 

 

 

Blueprint Medicines Corporation

QIAGEN Manchester Limited

 

 

By:

/s/ Jeffrey W. Albers

By:

/s/ Douglas Liu

Name:

Jeffrey W. Albers

Name:

Douglas Liu

Title:

President and Chief Executive Officer

Title:

Senior VP Global Operations QIAGEN

Date:

August 22, 2016

Date:

August 22, 2016

 

 

 

 

 



-  14  -

Confidential and Proprietary Information of Blueprint and QIAGEN

--------------------------------------------------------------------------------

 

 

*** Text Omitted and Filed Separately with the Securities and Exchange
Commission

Confidential Treatment Requested Under 17 C.F.R. Sections 200.80(b)(4) and
230.406

 

Appendix A

Territories

1.USA – PMA

2.Canada

3.Europe – CE-IVD (including France, Germany, Italy, Spain and the United
Kingdom)

4.While Japan is not included within the scope of this Project due to an
evolving regulatory landscape in this country, at Blueprint’s request,  the
Parties shall negotiate diligently and in good faith the terms [***] under which
the scope of this Project would be expanded to include potential
Commercialization of the QIAGEN IVD together with the Blueprint Product in Japan
in accordance with the terms of the MCA.

 

-  15  -

Confidential and Proprietary Information of Blueprint and QIAGEN

--------------------------------------------------------------------------------